Citation Nr: 0216338	
Decision Date: 11/14/02    Archive Date: 11/25/02

DOCKET NO.  00-21 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
(RO) Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy on a direct or presumptive basis, or as residual 
to Agent Orange (AO) herbicide exposure.

2.  Whether new and material evidence has been submitted to 
reopen a claim for 
service connection for squamous cell carcinoma of the 
esophagus on a direct, presumptive, or secondary basis.

3.  Whether new and material evidence has been submitted to 
reopen a claim for transitional cell carcinoma of the urinary 
bladder on a direct, presumptive, or secondary basis. 

4.  Entitlement to service connection for squamous cell 
carcinoma of the esophagus as residual of AO herbicide 
exposure.

5.  Entitlement to service connection and for transitional 
cell carcinoma of the urinary bladder as residual of AO 
herbicide exposure.  

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel

INTRODUCTION

The veteran served on active duty with the United States Army 
from November 1948 to service retirement in February 1975, 
including service in the Republic of Korea and in the 
Republic of Vietnam during the Vietnam Era.  The veteran's DD 
Forms 214 show that he served in the Republic of Vietnam from 
March 1966 to February 1967; and that he was awarded the 
Combat Infantryman's Badge, the Vietnam Service Medal, and 
the Vietnam Campaign Medal.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of December 1997 and 
September 2000 from the Department of Veterans Affairs (VA) 
Medical and Regional Office Center (RO) in Wichita, Kansas.  
The rating decision of December 1997 denied service 
connection for peripheral neuropathy, on a direct or 
presumptive basis, or as residual to AO herbicide exposure.  
The veteran initiated an appeal, and was issued a Statement 
of the Case.  The appeal for service connection for 
peripheral neuropathy on a direct or  presumptive basis, or 
as residual to AO herbicide exposure, was previously before 
the Board in June 2001 on the issue of whether the claimant 
had perfected his appeal of the December 1997 rating action 
by the timely filing of his Substantive 
Appeal (VA Form 9).  The Board determined that, following the 
rating decision of December 1997 denying service connection 
for peripheral neuropathy as residual to 


AO herbicide exposure, the receipt of the veteran's Notice of 
Disagreement, and the issuance of a Statement of the Case, 
the claimant had filed a timely Substantive Appeal as to that 
issue, and remanded the case to the RO for additional 
development of the evidence and for compliance with the 
provisions of the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) 
[codified as amended at 38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107].  The requested actions have been satisfactorily 
completed, and that claim is now before the Board for further 
appellate consideration.  

A rating decision of January 1990 denied service connection 
for squamous cell carcinoma of the esophagus and transitional 
cell carcinoma of the urinary bladder on a direct or 
presumptive basis.  That decision was not appealed and became 
final.  In October 1993, the veteran submitted additional 
evidence, and a rating decision of May 1994 determined that 
new and material evidence had not been submitted to reopen 
claims for service connection for carcinoma of the esophagus 
and urinary bladder carcinoma on a direct, secondary or 
presumptive basis.  The veteran appealed that decision and a 
Board decision of September 1996 considered those issues de 
novo and denied service connection for carcinoma of the 
esophagus and urinary bladder on a direct, secondary or 
presumptive basis.  That Board decision was not appealed and 
became final.  

In January 1998, the veteran submitted additional evidence 
for the purpose of reopening his claims for service 
connection for squamous cell carcinoma of the esophagus and 
for transitional cell carcinoma of the urinary bladder on a 
direct, presumptive, or secondary basis.  A March 1998 rating 
decision determined that new and material evidence had not 
been submitted to reopen those claims, and that decision was 
not appealed and became final.  In January 2000, the veteran 
submitted additional evidence for the purpose of reopening 
his claims for service 
connection for squamous cell carcinoma of the esophagus and 
for transitional cell carcinoma of the urinary bladder on a 
direct, presumptive, or secondary basis.  

Rating decisions of April 2000 and September 2000 determined 
that new and material evidence had not been submitted to 
reopen those claims, and further denied the veteran's claims 
for service connection for squamous cell carcinoma of the 
esophagus and for transitional cell carcinoma of the urinary 
bladder as residual to AO herbicide exposure.  The veteran 
appealed the September 2000 rating decsion, giving rise to 
that portion of the instant appeal.  

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the VCAA.  This 
law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims (the Court) in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order) (holding that VA cannot assist in the development of a 
claim that is not well grounded).  The VCAA is applicable to 
all claims filed on or after the date of enactment, November 
9, 2000, or filed before the date of enactment and not yet 
final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) [codified as amended at 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107].  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  The record shows that the claimant and his 
representative were notified of the provisions of the VCAA in 
the Board's decision and remand order of June 2001, and by RO 
letters of March 2001, December 2001, April 2002, July 2002, 
and August 2002.  In addition, the veteran and his 
representative have been notified through the above-cited 
letters of any additional information or lay or medical 
evidence needed to substantiate his claims, and which 
evidence will be obtained by the Board and which obtained by 
the claimant.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Final regulations to effectuate the VCAA were published on 
August 29, 2001, with the same effective date of the VCAA, 
November 9, 2000.  Except for the amendment to 38 CFR 
§ 3.156(a), the second sentence of 38 CFR § 3.159(c), and 
38 CFR § 3.159(c)(4)(iii), effective August 29, 2001, 
governing reopening of previously and finally denied claims, 
the provisions of this final rule apply to any claim for 
benefits received by VA on or after November 9, 2000, as well 
as to any claim filed before that date but not decided by VA 
as of that date.  As the veteran's claims to reopen were 
filed prior to August 29, 2001, and have not been finally 
resolved, the revised regulations pertaining to such claims 
are applicable to this appeal.  

The record shows that the claimant has been informed of the 
evidence needed to establish his claims and of VA's duty to 
assist him in obtaining all evidence in the custody of local, 
state or federal agencies or entities, and all private 
medical or other evidence with respect to which he has 
provided authorization to VA.  See Quartuccio, 16 Vet. 
App. 183 (2002).  The RO has obtained the claimant's complete 
service medical records, and all postservice private, service 
department, and VA reports of examination, hospitalization or 
outpatient treatment identified by the claimant.  He was 
asked by RO letter of June 15, 1999, to complete and submit 
medical records release authorizations (VA Forms 21-4142) 
providing the names and addresses of any private or VA 
physicians or medical facilities treating him for his 
service-connected disabilities, or disabilities for which 
service connection is claimed, and in a December 2001 letter, 
he stated that he had no additional medical data to submit.  

In addition, the record shows that the claimant has been 
afforded VA general medical, neurologic, gastrointestinal, 
genitourinary, oncology, and throat examinations in 
connection with the claims currently on appeal in August 
1976, in August 1977, in September 1982, in November 1987, in 
December 1993, in December 1994, in August 2000, in December 
2001, and in May 2002, to include medical opinions.  He has 
appeared and testified in support of his claims at a personal 
hearing held in October 1994 before an RO Hearing Officer, 
and has declined a hearing before the Board.  

The record further shows that all relevant evidence necessary 
for an equitable disposition of the instant appeal has been 
obtained by the RO, and that VA's duty of 
notification to the claimant of required information and 
evidence and of its duty to assist him in obtaining all 
evidence necessary to substantiate his claims has been fully 
met.  The appellant is aware of the information and lay or 
medical evidence required to substantiate his claims and of 
the provisions of the VCAA.  In view of the extensive factual 
development in this case, as shown by the Board's September 
1996 and June 2001 decisions and remand order and the 
voluminous record in this case, the Board finds that there is 
no reasonable possibility that any further assistance would 
aid in substantiating the claims addressed in this decision.  
38 U.S.C. §§  5103, 5103A(a)(2) (West Supp. 2002).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the instant appeals has been obtained by the 
RO, and VA's duty of notification to the claimant of required 
information and evidence and of its duty to assist him in 
obtaining all evidence necessary to substantiate the claims 
addressed in this decision have been fully met.  

2.  The veteran's service medical records, including reports 
of routine medical examinations, are silent for complaint, 
treatment, or definitive findings or diagnoses of peripheral 
neuropathy, hematuria, peptic ulcer disease of the duodenum 
or esophagus, or of carcinoma of the esophagus or urinary 
bladder during active service, at the time of final service 
separation, or within the initial postservice year; 
carcinoma of the urinary bladder was initially shown in April 
1988, while carcinoma of the esophagus was first demonstrated 
and diagnosed in October 1989, peripheral neuropathy was 
initially diagnosed in August 1990, many years after final 
service separation; and acute or subacute peripheral 
neuropathy has not been demonstrated or diagnosed in the 
veteran.  

3.  A Board decision of September 1996 denied service 
connection for squamous cell carcinoma of the esophagus and 
transitional cell carcinoma of the urinary bladder on a 
direct, presumptive, or secondary basis; a rating decision of 
March 1998 determined that new and material evidence had not 
been submitted to reopen those claims, and that decision was 
not appealed and became final.

4.  In January 2000 and subsequently, the claimant undertook 
to reopen his claims for service connection for squamous cell 
carcinoma of the esophagus and transitional cell carcinoma of 
the urinary bladder on a direct, presumptive, or secondary 
basis by submitting additional evidence; in addition, he 
claimed service connection for those disabilities as residual 
to AO herbicide exposure.

5.  Additional evidence submitted since the last final rating 
decision of March 1998 denying service connection for 
squamous cell carcinoma of the esophagus and transitional 
cell carcinoma of the urinary bladder on a direct, 
presumptive, or secondary basis, includes no evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon those claims, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of those claims. 

6.  A rating decision of December 1997 denied service 
connection for chronic peripheral neuropathy on a direct or 
presumptive basis, or as residual to AO herbicide exposure, 
and the veteran appealed; a Board decision of June 2001 
determined that the veteran had perfected that appeal by the 
timely filing of his Substantive Appeal, and that issue is 
currently in proper appellate status before the Board.  

7.  Competent medical evidence and opinion, received at the 
RO in January 2002, links or relates the veteran's current 
chronic peripheral neuropathy to AO herbicide exposure while 
serving in the Republic of Vietnam during the Vietnam Era.

8.  The veteran's squamous cell carcinoma of the esophagus 
and transitional cell carcinoma of the urinary bladder  are 
not residual to AO herbicide exposure while serving in the 
Republic of Vietnam during the Vietnam Era.  


CONCLUSIONS OF LAW

1.  The claimant's chronic peripheral neuropathy is residual 
to AO herbicide exposure while serving in the Republic of 
Vietnam during the Vietnam Era.  
38 U.S.C.A. § 1110, 1116, 5107(a) (West 1991 & Supp. 2002);  
38 C.F.R. §§ 3.102, 3.303 (2002); Combee v. Brown, 34 F.3d 
1039 (Fed.Cir. 1994).

2.  New and material evidence not having been submitted, the 
claim for service connection for squamous cell carcinoma of 
the esophagus on a direct, presumptive, or secondary basis is 
not reopened.  38 U.S.C.A. §§ 1110, 1131, 5108 (West 1991 & 
Supp. 2002);  38 C.F.R. §§ 3.156(a) (2002).

3.  New and material evidence not having been submitted, the 
claim for service connection for transitional cell carcinoma 
of the urinary bladder on a direct, presumptive, or secondary 
basis is not reopened.  38 U.S.C.A. §§ 1110, 1131, 5108 (West 
1991 & Supp. 2002);  38 C.F.R. §§ 3.156(a) (2002).

4.  Squamous cell carcinoma of the esophagus may not be 
presumed to be residual of AO herbicide exposure.  
38 U.S.C.A. §§ 1116, 5107(a) (West 1991 & Supp. 2002);  
38 C.F.R. §§ 3.102, 3.307(a)(6)(iii) , 3.309(b) (2001); 
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

5. Transitional cell carcinoma of the urinary bladder may not 
be presumed to be residual of AO herbicide exposure.  
38 U.S.C.A. §§ 1116, 5107(a) (West 1991 & Supp. 2002);  
38 C.F.R. §§ 3.102, 3.307(a)(6)(iii) , 3.309(b) (2001); 
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that each of the disabilities at issue 
were incurred in or aggravated during active service, or that 
they are secondary to a service-connected disease or injury, 
or that they were caused by his exposure to AO herbicide 
while serving in the Republic of Vietnam in 1966 and 1967.  
In particular, he has contended that his squamous cell 
carcinoma of the esophagus was caused by his service-
connected psychophysiologic gastrointestinal reaction, now 
rated as gastritis, and that his claimed inservice duodenal 
ulcer disease in March and April 1961 caused his carcinoma of 
the esophagus; and that an ulcer of the esophagus was 
diagnosed during active service in May 1961.  He further 
contends that episodes of bloody urine during active service 
in about 1967 or 1968, or 1973 or 1974, marked the onset of 
carcinoma of the bladder during active service, and that he 
has submitted private and VA medical evidence, authority, and 
opinion supporting those contentions.  

I.  Evidentiary and Procedural History

As noted, the veteran served on active duty with the United 
States Army from November 1948 to service retirement in 
February 1975, including service in the Republic of Korea and 
in the Republic of Vietnam during the Vietnam Era.  The 
veteran's DD Forms 214 show that he served in the Republic of 
Vietnam from March 1966 to February 1967; and that he was 
awarded the Combat Infantryman's Badge, the Vietnam Service 
Medal (VSM), and the Vietnam Campaign Medal (VCM).

The veteran's original application for VA disability 
compensation benefits (VA Form 21-526), received at the RO in 
November 1975, made no mention of peripheral neuropathy, 
urinary bleeding, carcinoma of the esophagus or urinary 
bladder, but cited stomach trouble in 1956 and back problems.  
The record shows that a rating decision of January 1990 
denied service connection for carcinoma of the esophagus or 
for transitional cell carcinoma of the urinary bladder on a 
direct, presumptive, or secondary basis.  The veteran was 
notified of those determinations but did not file an appeal.  
In October 1993, the veteran undertook to reopen his claims 
for service connection for carcinoma of the esophagus or for 
transitional cell carcinoma of the urinary bladder on a 
direct, presumptive, or secondary basis by submitting 
additional evidence.  In a May 1994 rating action, the RO 
determined that new and material evidence had not been 
submitted to reopen the veteran's claims for carcinoma of the 
esophagus or for transitional cell carcinoma of the urinary 
bladder on a direct, presumptive, or secondary basis, and 
again denied service connection for those disabilities, and 
the veteran appealed that decision.  A Board decision of 
September 1996 denied service connection for carcinoma of the 
esophagus and urinary bladder on a direct, secondary or 
presumptive basis.  That Board decision was not appealed and 
became final.  

In August 1997, the veteran claimed service connection for 
peripheral neuropathy, including as residual to AO herbicide 
exposure.  A rating decision of December 1997 denied service 
connection for peripheral neuropathy on a direct or 
presumptive basis or as residual to AO herbicide exposure, 
and the veteran appealed that decision.  

In January 1998 and subsequently, the veteran submitted 
additional evidence to reopen his claims for service 
connection for squamous cell carcinoma of the esophagus and 
for transitional cell carcinoma of the urinary bladder on a 
direct, presumptive, or secondary basis, and a rating 
decision of March 1998 determined that new and material 
evidence had not been submitted to reopen those claims.  That 
decision was not appealed and became final.  In January 2000, 
the veteran submitted additional evidence to reopen his 
claims for service connection for squamous cell carcinoma of 
the esophagus and for transitional cell carcinoma of the 
urinary bladder on a direct, presumptive, or secondary basis, 
and a rating decision of April 2000 determined that new and 
material evidence had not been submitted to reopen those 
claims, and again denied those claims, while a rating 
decision of September 2000 determined that new and material 
evidence had not been submitted to reopen claims for service 
connection for squamous cell carcinoma of the esophagus, for 
transitional cell carcinoma of the urinary bladder, and for 
peripheral neuropathy, each claimed as residual to AO 
herbicide exposure, and the veteran appealed that decision.  

The veteran's service medical records show that his service 
entrance examination in November 1948 disclosed no pertinent 
defects or abnormalities.  His service medical records show 
that in December 1956, he complained of nonspecific diarrhea 
for the past two days, and in January and June 1957, he 
complained of stomach trouble and gas in the stomach, and was 
treated with belladonna.  A sterility evaluation in September 
1958 shows that the veteran denied any history of operations, 
venereal disease, ureteritis, genital injury, or X-ray 
radiation exposure, while examination of the genitalia and 
prostate was normal, and urinalysis was negative.  In March 
and April 1961, he complained on several occasions of left 
lower quadrant pain, with no genitourinary symptoms, and was 
placed on Donnatal and a bland diet, without improvement, and 
admitted for work-up.  A hospital summary, dated from March 
to April 1961, showed that he complained of left lower 
quadrant pain, progressively worsening, without diarrhea, and 
it was noted that medication with Donnatal and a bland diet 
were ineffective.  In April 1961, the impression was 
gastritis and unstable colon, and a long gastrointestinal 
examination was conducted later that month.  Kidney, ureter 
and bladder examinations were normal; urinalysis was 
negative; a proctoscopic examination was negative for edema, 
inflammation, or diverticuli; and a barium enema was 
negative.  The impression was acute enteritis, cause unknown.  
In May 1961, he was admitted overnight for gastroscopy, and 
it was noted that he had numerous gastrointestinal 
complaints, with a normal barium enema, a normal proctoscopy, 
and a long gastrointestinal series which revealed a normal 
esophagus and small bowel with a questionable duodenal ulcer 
.  The gastroscopy was performed without difficulty, and the 
gastric mucosa appeared to be within normal limits.  An upper 
gastrointestinal series revealed no pathology in the small 
bowel, and a questionable duodenal ulcer was believed to be 
revealed by difficulty in filling the duodenal bulb and a 
halo effect, but was not shown on the X-rays.  A May 1961 
work-up reviewed the findings, including a normal barium 
enema, a normal proctoscopy, and a gastrointestinal X-ray 
series in May 1961 showing a normal esophagus and small 
intestine, with a questionable duodenal ulcer, and normal 
gastric mucosa.  He was placed on a bland diet and prescribed 
medication with belladonna, Benadryl, Amphojel, and 
Phenobarbital, and it was indicated that his main problem was 
heartburn in the epigastrium.  In July 1961, he was admitted 
with diarrhea and many somatic complaints, and underwent 
sigmoidoscopy twice, with no abnormal laboratory studies.  
The diagnosis was gastroenteritis, and he was treated with 
Donnatal.  In November 1961, he was seen for acute gastritis, 
but reported resolution of symptoms the following day.  In 
October 1962, he complained of lower abdominal cramping and 
pain of two days' duration, with diarrhea, but no nausea or 
vomiting.  Examination revealed tenderness over the left 
lower quadrant and normal bowel sounds.  The impression was 
gastroenteritis.  At the time of medical examination in 
October 1963, the veteran denied any history of frequent or 
painful urination, or blood in the urine, and a medical 
examination in October 1963showed that his genitourinary 
examination was norma;, and urinalysis was negative.  In May 
1964, he complained of lower abdominal pain associated with 
vomiting, without urinary symptoms or diarrhea, and 
examination revealed diffuse abdominal tenderness, and 
hyperactive bowel sounds.  

The service medical records show that while serving in the 
Republic of Vietnam, the veteran was hospitalized from July 
to September 1966 for complaints of diarrhea and many somatic 
complaints, with an initial clinical impression of 
gastroenteritis; doubt hepatitis, and twice underwent 
sigmoidoscopy, with no abnormal microscopic findings.  
Bleeding points were noted and were clinically attributed to 
trauma secondary to movement of the proctoscope.  He 
complained of back pain radiating to the sacral region and 
hypogastrium and, although all stool samples were negative, 
medication with an amoebicide (Flagyl) was initiated.  In 
August 1966, the veteran asserted that he had blood in his 
stools the past two days.  He continued to complain of 
diarrhea and abdominal cramps, despite medication with 
Flagyl, while all laboratory data continued to be negative 
and an upper gastrointestinal examination and barium enema 
were normal.  In September 1966, he continued to complain of 
abdominal cramps and soft stools, despite laboratory findings 
which were all negative and, following consultation, it was 
concluded that the veteran had a functional bowel syndrome.  
In December 1966, he complained of nonspecific diarrhea for 
the past two days.  

The service medical records further show that in September 
1969, the veteran complained of nausea, vomiting, diarrhea, 
and epigastric burning relieved by milk and antacids, and it 
was noted that he had made similar complaints for many years, 
and that he had been worked up with upper gastrointestinal 
examinations, barium enemas, sigmoidoscopies, gastroscopy, 
stool cultures, etc., with no specific findings.  The veteran 
reported that he had been under a lot of stress for the last 
two weeks, while examination revealed diffuse gastritis and 
tenderness, with good bowel sounds and no organomegaly, and 
the diagnosis was psychophysiologic bowel distress, rule out 
early ulcer, rule out gastroenteritis.  The veteran's service 
medical records disclosed no significant genitourinary 
disability while on active duty, no objective findings of 
hematuria, and no objective clinical findings of duodenal 
ulcer disease, or ulcer of the esophagus.  His service 
medical records are silent for complaint, treatment, findings 
or diagnoses of hematuria, of peripheral neuropathy or of 
carcinoma of the esophagus or bladder, and none were shown on 
routine medical examinations during active service, at 
service separation, or within the initial postservice year .  

As noted, the veteran's original application for VA 
disability compensation benefits (VA Form 21-526), received 
in November 1975, made no mention of an esophageal, bladder, 
genitourinary or neurological disability, but complained of 
stomach trouble in 1956.  His service medical records were 
obtained by the RO, and during the period from February 
through April 1976, extensive efforts by the RO to obtain 
additional service medical records of the veteran from the 
Department of the Army, including his complete service 
entrance, reenlistment, and service separation examination 
reports, were unavailing.  

A report of VA general medical examination of the veteran, 
conducted in August 1976, disclosed that the veteran's throat 
and genitourinary, digestive and neurological systems were 
normal, urinalysis was negative for occult blood, liver 
function tests were within normal limits, and laboratory 
studies were otherwise unremarkable.  

Additional service medical records, dated from September 1956 
to January 1975, received at the RO in September 1977, show, 
in pertinent part, that in October 1956, the veteran 
complained of sharp pains in his stomach, with vomiting the 
previous day, while an abdominal examination was negative and 
he was given Amphojel.  In January 1957, the veteran 
complained of a sore throat and stomach trouble, and 
examination of his throat revealed a slight reddening, 
diagnosed as mild pharyngitis.  A hospital summary from Camp 
Wolters shows that the veteran was hospitalized in May 1961 
for a gastroscopic examination, and the hospital discharge 
summary showed no diagnoses other than gastroscopy.  
Outpatient treatment records from Irwin Army Hospital (IAH), 
Fort Riley, Kansas, show that in August 1971, the veteran's 
pharynx was erythematous, and the impression was viral 
syndrome, while in September 1972, the veteran complained of 
a sore throat and difficulty speaking, and examination 
revealed inflammation and pustules in the throat, treated 
with Penicillin and Cepacol, and diagnosed as strep and 
pharyngitis.  Outpatient records dated in January 1976 show 
that the veteran's deep tendon reflexes in the lower 
extremities were normal, while postservice treatment records 
show that in August 1976, he denied vomiting, diarrhea, or 
sore throat.  A report of medical examination of the veteran 
for employment as a file clerk at a service department 
hospital, conducted by a private physician in June 1977, 
found that the veteran's neurological examination was 
completely normal, with no sensory or motor loss.  
Postservice outpatient records from IAH show that in July 
1977, the veteran complained of long term lumbar pain, 
particularly with bending or stooping at work, with right 
anterior thigh numbness when in bed at night.  On 
examination, sensation was normal in the feet and reflexes 
were normal at the knees, ankles, and extensor hallucis 
longus, bilaterally, and in both upper extremities.  

Another report of medical examination of the veteran for 
employment as a file clerk at a service department hospital, 
conducted by a private physician in August 1977, disclosed 
that his neurological examination was normal, with no motor 
or sensory loss, equal and active reflexes, and good muscle 
tone in calves and thighs, bilaterally.  

On VA orthopedic and gastrointestinal examination in August 
1977, the veteran complained of bilateral numbness of the 
knees and of using antacids for stomach discomfort.  No 
genitourinary abnormalities were noted, and no abnormal 
neurologic findings were reported.  On examination of the 
digestive system, he complained of heartburn, abdominal 
discomfort, and pain on palpation, but no masses, rigidity or 
organomegaly were found.  A tendency to exaggerate was noted, 
and the diagnosis was psychophysiologic gastrointestinal 
disorder with possible dysfunction of the esophagogastric 
junction.  A rating decision of September 1977 granted 
service connection for arthritis of the lumbar spine, L3-4, 
and for psychophysiologic gastrointestinal reaction, each 
rated as 10 percent disabling.  

The veteran subsequently sought a rating in excess of 10 
percent for service-connected arthritis of the lumbar spine, 
L3-4, and submitted a September 1977 medical report from 
R.J.S., his chiropractor.  A rating decision of October 1982 
granted service connection for Dupuytren's contracture of the 
hands, bilaterally, evaluated at noncompensably disabling at 
the right (major) hand, and as 10 percent disabling at the 
left (minor) hand.  A rating decision November 1977 continued 
the 10 percent rating for service-connected arthritis of the 
lumbar spine, L3-4. 

A hospital summary from IAH, dated in January 1981, shows 
that the veteran was admitted for a palmar fasciotomy.  That 
summary cited the veteran's statement that he had experienced 
no major illnesses, and found was within normal limits; and 
that laboratory tests and urinalysis were negative.  

A report of VA examination, conducted in September 1982, 
noted no abnormalities of the throat, or neurological system.  

In July 1984, the RO requested the veteran's complete medical 
records from IAH from February 1975 to the present.  
Additional outpatient treatment records from IAH, dated from 
September 1975 to June 1984, show that in January 1976, the 
veteran had a normal gait, and his neurologic system was 
normal.  A report of neurological consultation in July 1977 
revealed that his neurological system was normal throughout.  
In March 1980, the veteran claimed a history of duodenal 
ulcer, while kidney, ureter and bladder X-rays revealed no 
masses, a nonspecific gas pattern, and prostrate 
calcifications.  In March 1982, he complained of a history of 
nervous stomach, treated with Maalox, which he described as 
an "agitated ulcer."  He claimed that a barium enema in 
1979 revealed a duodenal ulcer, but denied nausea or 
vomiting, melena or hemoptysis, black or bloody stools, or 
bloody urine.  Examination of the abdomen was unremarkable, 
and it was noted that kidney, ureter and bladder X-rays were 
negative for any abnormality.  The veteran was referred for 
urological consultation due to prostate calcification.  

Treatment records from T.A.S., a chiropractor, dated from 
April 1984 to August 1987, show that in August 1985, the 
veteran complained of acute lumbosacral pain with radiating 
numbness down the back of his left [sic] leg, and X-ray 
examination disclosed wedging of the lumbar intervertebral 
disc at L4/L5.  In August 1985, the reporting health care 
provider reported findings of numerous subluxations, wedging 
of the lumbar intervertebral disc at L4/L5, and the diagnosis 
was subluxation of L2 and L5, yielding acute lumbosacral 
pain, and radiating numbness down the back of the right leg 
after bending over.  In September 1985, the veteran related 
that he did not have as much numbness.  An October 1985 X-ray 
report noted wedging of the lumbar intervertebral disc at 
L4/L5, while a November 1985 report from the veteran's 
chiropractor diagnosed intervertebral disc disease at the L4 
level, with subluxation of L5, wedging of the lumbar 
intervertebral disc at L4/L5, and lumbar scoliosis.  In 
December 1986, the veteran complained of a sore throat, and 
in August 1987, he complained of right sacroiliac pain, with 
leg pain and weakness.  

A report of VA examination, conducted in December 1987, 
disclosed, in pertinent part, that the veteran had no sensory 
or motor deficits, and that his deep tendon reflexes of the 
lower extremities were symmetrical.

A esophagogastrodouodenal (ESG) study performed at IAH in 
January 1989 disclosed gastroesophageal reflux, without 
evidence of hiatal hernia, and duodenal spasm suggesting 
duodenitis, but no evidence of duodenal ulcer disease.  
Hospital records from Fitzsimons Army Medical Center (FAMC) 
show that the veteran had an episode of gross painless 
hematuria in April 1989 [sic], and underwent transurethral 
bladder resection with initial biopsy findings of a 
questionable Grade II transitional cell carcinoma of the 
bladder, and he was begun on intravesical chemotherapy.  
Subsequent pathology reports from the Armed Forces Institute 
of Pathology was significant for a Grade I non-invasive 
transitional cell carcinoma of the bladder.  On a 
surveillance cystoscopy in October 1989, the veteran was 
found to have a recurrent tumor at the left lateral bladder 
wall.  An October 1989 hospital summary and operative report 
from the FAMC showed that the veteran underwent a 
transurethral resection of a bladder tumor and bladder 
mapping, and that biopsies were positive for transitional 
cell carcinoma of the bladder.  While the veteran was 
undergoing evaluation in October 1989, he complained of 
dysphagia (difficulty swallowing), and an examination by 
esophagogastroduodenoscopy (ESG) revealed a small ulcer in 
the mid-esophagus, and biopsies were positive for squamous 
cell carcinoma of the esophagus.  In October 1989, an 
elective transhiatal esophagectomy was performed, with a 
Witzel feeding jejunostomy.  

In December 1989, the veteran claimed service connection for 
squamous cell carcinoma of the esophagus and for transitional 
cell carcinoma of the bladder.  A rating decision of January 
1990 denied service connection for carcinoma of the esophagus 
and bladder on a direct or presumptive basis, or as secondary 
to his service-connected psychophysiologic gastrointestinal 
disorder or other service-connected disabilities.  The 
veteran was notified of those determinations and of his right 
to appeal by RO letter, but failed to initiate an appeal.  
Outpatient treatment records, dated in August 1991, show that 
the veteran complained of painful lower extremity neuropathy, 
shown as well-controlled on Elavil.  In April 1992, a barium 
enema showed an impression of ulcerative colitis, rule out 
superimposed infection, and outpatient records, dated in 
April 1982, cited those findings and noted that the reviewing 
physician doubted that the veteran had ulcerative colitis, 
and suspected a chronic infective diarrhea.  

In an October 1993 letter, the veteran cited the January 1990 
denial of his claims for service connection for squamous cell 
carcinoma of the esophagus and for transitional cell 
carcinoma of the bladder, and stated that he now had evidence 
to support those claims.  By RO letter of November 1993, the 
veteran was asked to submit any evidence in his possession 
showing that carcinoma of the esophagus or urinary bladder 
were incurred in or aggravated by active service, and 
evidence showing a current diagnosis and treatment for 
carcinoma of the esophagus or urinary bladder.  

In his response, received at the RO in November 1993, the 
veteran alleged that he had a duodenal or peptic ulcer during 
active service in March 1961, and that during active service 
in May 1961, an ulcer was found in his esophagus, but no 
treatment was given for that condition.  He further suggested 
a link between his claimed peptic or duodenal ulcer in 1961, 
and his subsequent cancer of the bladder and cancer of the 
esophagus.  In an RO letter of December 1993, the veteran was 
asked to submit any medical evidence in his possession 
pertaining to those conditions, or to complete and submit 
medical record release forms (VA Forms 21-4142) and the RO 
would obtain those medical records.  

In support of his efforts to reopen the claims for service 
connection for transitional cell carcinoma of the bladder and 
squamous cell carcinoma of the esophagus, the veteran 
submitted additional outpatient treatment records from IAH.  
Those records included duplicate copies of a March 1988 
emergency room record from IAH showing that he was seen with 
complaints of a sudden episode of bloody urine, without pain 
or history of recent illness, nausea, vomiting, renal disease 
or stones, diabetes mellitus or urinary tract infection.  The 
assessment was benign prostatic hypertrophy, rule out 
nephrolithiasis, and he was referred for urinalysis, kidney-
ureter-bladder X-rays, and a urological consultation.  A 
hospital summary from IAH showed that he was admitted in 
April 1988 with a history of gross hematuria; that an 
intravenous pyelogram showed two lesions in the bladder; and 
that he was admitted for transurethral resection of the 
prostate [sic], and to rule out transitional cell carcinoma 
of the bladder.  An operative report showed that in April 
1988, the veteran underwent a cystoscopy and transurethral 
resection of the bladder tumors, with multiple biopsies of 
the tumors.  The diagnosis was cystoscopy and transurethral 
resection of the bladder lesions, rule out transitional cell 
carcinoma of the bladder.  Records dated in September and 
October 1989 show that pathology reports diagnosed papillary 
transitional cell carcinoma of the bladder, and chemotherapy 
was initiated.  Additional duplicate copies of medical 
records from FAMC, dated in October and November 1989, show 
that while the veteran was being evaluated by the Urology 
service in October 1989, he complained of dysphagia 
(difficulty swallowing), and an evaluation in the 
gastroenterology clinic with esophagogastroduodenoscopy (ESG) 
revealed a small ulcer in the mid-esophagus, and biopsies 
were positive for invasive squamous cell carcinoma of the 
esophagus, and poorly differentiated squamous cell carcinoma 
of the esophagus.  In October 1989, an elective transhiatal 
esophagectomy with gastric pull-through was performed, with a 
Witzel feeding jejunostomy.  Also in October 1989, a 
recurrence of the veteran's transitional cell carcinoma of 
the bladder was identified, and he underwent a transurethral 
resection of a bladder tumor and bladder mapping, with 
pathology reports showing that biopsies were positive for 
transitional cell carcinoma of the bladder.  While 
hospitalized for transurethral resection of the bladder 
tumors in November 1989, the veteran claimed a history of 
peptic ulcer disease, successfully treated in 1960, and the 
hospital discharge summary noted a "history" of peptic 
ulcer disease.  

The veteran also submitted additional service medical 
records, including a hospital summary showing that he was 
admitted to the US Army Hospital, Camp Wolters, in March and 
April 1961, for complaints of left lower quadrant pain of 5 
days duration, progressively worsening despite medication 
with a bland diet and Donnatal, with nausea but no diarrhea.  
Examination revealed hyperactive hyperstalsis, with a soft 
abdomen but definite rebound and tenderness in the left lower 
quadrant.  Consideration was given to a possible symptomatic 
diverticulitis, and he was put on a bowel rest regime and 
nasogastric suction, with improvement of symptoms.  An 
intravenous pyelogram was negative, and he was placed on an 
ulcer-type diet (liquids, Gelusil, low residue foods), and 
medicated with Phenobarbital and belladonna, with continued 
subsidence of symptoms.  A proctoscopic examination was 
performed which was negative for any edema, inflammation, or 
diverticuli, and a barium enema was also negative for 
pathology.  He was discharged to await a gastrointestinal 
examination at another facility, and further follow up for 
parasites or amoebae.  The diagnosis at hospital discharge 
was enteritis, acute, cause unknown.  Duplicate copies of 
service medical records include an outpatient entry in April 
1961 showing an impression of gastritis and irritable colon, 
and noted plans for a long gastrointestinal work-up later 
that month, while an entry in early May 1961 shows that a 
report of an upper gastrointestinal study stated that there 
was no pathology in the small bowel, but offered the 
impression of a duodenal ulcer based upon difficulty in 
filling the duodenal bulb with halo formation.  However, the 
attending gastrointestinal specialist stated that on his 
review of the X-rays, he did not see any findings.  He 
further noted that the veteran complained of heartburn in the 
epigastrium which wakes him at night, and radiates to the 
left lower quadrant; that the veteran was a very tense 
individual who disliked his military occupational specialty 
(mos) with the military police; and that he was trying to 
change to a Quartermaster or Recruiting mos.  He was 
continued on a bland diet with interval feedings, Belladonna 
and Benadryl.  Another entry in May 1961 stated that the 
veteran mainly had heartburn and continued to be medicated 
with Belladonna, Phenobarbital, and Amphojel.  

Additional service medical records show that in May 1961, the 
veteran was admitted overnight for a gastroscopy, and it was 
noted that he had multiple gastrointestinal complaints, with 
a normal barium enema, normal proctoscopy, and long 
gastrointestinal series which revealed a normal esophagus and 
small intestine with questionable duodenal ulcer.  The 
discharge diagnosis was examination for gastroscopy, and 
there was no diagnosis of duodenal ulcer.  The veteran also 
submitted additional service medical records consisting of 
clinical record cover sheets showing admission in March 1961 
for acute enteritis; admission in April 1961 for 
diverticulitis, left lower quadrant, with gastroscopy; 
admission in May 1961 for gastroscopy, and admission in 
November 1961 for acute gastroenteritis.  Additional service 
medical records included a patient history showing that the 
veteran was admitted in June 1966 with a history of abdominal 
cramps, loose bowel movements, and nausea, without vomiting; 
that he asserted that he had consulted the dispensary 
physician while in the Republic of Vietnam and was given 
medication, without relief; that he was subsequently admitted 
and treated with antidiarrheal medications; that a 
sigmoidoscopy, barium enema, and stool cultures were 
negative; and that in the absence of improvement, he was 
evacuated.  It was noted that the veteran stated that he had 
arrived in the Republic of Vietnam in March 1966 and that he 
was evaluated in June 1966; that he smoked 12 cigarettes 
daily; that in 1961, he was suspected of having a duodenal 
ulcer; and that he underwent an appendectomy in April 1966.  
In addition, duplicate copies of the veteran's inservice 
treatment records, dated from June 1966 to September 1966, 
showing a diagnosis of functional bowel syndrome, were 
submitted.  The veteran also submitted a duplicate copy of a 
postservice outpatient treatment record from IAH, dated in 
August 1977, showing that a physician discussed his 
complaints of back pain and various problems with him, and 
offered him Valium, which he declined.  In an accompanying 
note, the veteran alleged that "the various problems 
discussed were [his] stomach problems."  

In a November 1993 letter, the veteran asserted that an ulcer 
of the esophagus was diagnosed in May 1961, but was never 
treated; that the ulcer was again diagnosed at FAMC in 
October 1989; and that his bladder trouble started in 1966 
while in Vietnam; and that he was diagnosed with cancer of 
the bladder after urinating blood in 1988.  In an RO 
development letter of December 1993, the RO cited the 
veteran's statement that he had evidence that supported his 
claims for service connection for carcinomas of the esophagus 
and bladder, and asked that he submit that evidence to the 
RO, or that he complete and submit the enclosed medical 
record release authorizations (VA Forms 21-4142), giving the 
full names, addresses and treatment dates, and the RO would 
obtain the medical records.  

The veteran submitted additional duplicate service hospital 
medical records, dated from March 1988 to January 1992, 
showing that he was admitted to IAH in April and May 1988 for 
evaluation of gross painless hematuria and bladder lesion, 
rule out transitional cell carcinoma of the bladder.  An 
operative report cited findings of a papillary lesion of the 
right and left bladder wall, which were resected, and random 
biopsies were taken.  The diagnosis at hospital discharge was 
cystoscopy and transurethral resection of bladder lesion; 
rule out transitional cell carcinoma of the bladder.  The 
veteran also submitted duplicate service hospital records, 
showing that a cystoscopy and transurethral resection were 
performed; that the postoperative diagnosis was tumor of the 
bladder; and that he was treated with chemotherapy.  He also 
submitted duplicate service hospital records, including an 
October 1989 hospital summary and operative report from FAMC 
showing that the veteran was admitted in October 1989 for 
follow-up of his bladder tumor, and it was noted that he 
underwent another cystoscopy and transurethral resection.  
Those records showed that In November 1989, the veteran 
complained of dysphagia (difficulty swallowing); that a study 
had shown a small ulcer in the mid-esophagus; that in October 
1989, a transhiatal esophagectomy and another transurethral 
resection of bladder tumors was performed; and that biopsies 
were positive for squamous cell carcinoma of the esophagus 
and for transitional cell carcinoma of the bladder.  
Duplicate copies of hospital summaries from FAMC show that 
the veteran was admitted in October and November 1989 for 
transurethral resection of the bladder lesions with biopsies 
which showed transitional cell carcinoma of the bladder.  

On VA esophagus and oncology examinations, conducted in 
December 1993, the veteran complained of occasional 
epigastric pain and marked difficulty swallowing, and the 
diagnoses were status post esophagus surgery for esophageal 
cancer and the examiner cited a history offered by the 
veteran of peptic ulcer in 1961; and a history of bladder 
cancer, status post chemotherapy, in remission.  It was noted 
that the veteran's bladder cancer was inactive, and that 
there was no hematuria or anemia.

In February 1994, the RO obtained copies of the veteran's 
complete service medical records, including many duplicate 
copies of service medical records already obtained and 
considered, as well as copies of all postservice medical 
records from IAH, Fort Riley, and from FAMC, Denver, 
Colorado.  Those service medical records showed that on 
reenlistment examination in January 1952, his abdomen, 
viscera, genitourinary and neurologic systems were normal.  
In December 1956, he complained of nonspecific diarrhea for 
the past two days, while in January 1957, he complained of a 
sore throat and stomach trouble, and the diagnoses were mild 
pharyngitis and mild enteritis.  On reenlistment examination 
in July 1957, the veteran denied frequent or painful 
urination, blood in the urine, stomach trouble or throat 
trouble, and examination revealed that his abdomen, viscera, 
genitourinary system, and neurologic systems were normal.  In 
September 1958, the veteran was seen for a sterility 
evaluation, and denied urethritis or operations.  Examination 
of the genitalia was negative, the prostate was normal, and 
urinalysis was negative.  On admission to the US Army 
Hospital, Bad Cannstatt, Germany, in July 1959, the veteran 
reported drinking 5-6 bottles of beer and smoking one pack of 
cigarettes daily, but denied any operations.  He stated that 
he ate anything he wanted, described his health as "good", 
and denied strep throat, dysphagia, or glandular enlargement, 
constipation, burning, diarrhea, or melena.  Examination 
revealed that he was well-developed and well-nourished; that 
his tonsils were free of plaque and not inflamed; that his 
abdomen was soft; that his liver, kidneys, and spleen were 
not palpable; and that there was no evidence of hernia, 
bilaterally.  Chest X-ray was negative, and no abnormalities 
of the genitourinary system and neurologic systems were 
noted.  

On a service separation medical examination in November 1960, 
the veteran denied frequent or painful urination, blood in 
the urine, stomach trouble or throat trouble, and examination 
revealed that his abdomen, viscera, genitourinary system, and 
neurologic systems were normal.  The veteran's service 
medical records show that in March 1961, he complained of 
left lower quadrant pain, with no genitourinary symptoms; 
that he was placed on Donnatal and a bland diet without 
improvement; and that he was admitted for work-up.  A 
hospital summary, dated from March to April 1961, showed that 
he complained of left lower quadrant pain, progressively 
worsening, without diarrhea, and it was noted that medication 
with Donnatal and a bland diet were ineffective.  In April 
1961, the impression was gastritis and unstable colon.  
Kidney, ureter and bladder examinations were normal; 
urinalysis was negative; a proctoscopic examination was 
negative for edema, inflammation, or diverticuli; and a 
barium enema was negative.  An upper gastrointestinal series 
in April 1961 revealed no pathology in the small bowel, and a 
questionable duodenal ulcer believed to be revealed by 
difficulty in filling the duodenal bulb but was not shown by 
X-ray.  The impression was acute enteritis, cause unknown.  
In May 1961, he was admitted overnight for gastroscopy, and 
it was noted that he had numerous gastrointestinal 
complaints, with a normal barium enema, a normal proctoscopy, 
and a long gastrointestinal series which revealed a normal 
esophagus and small bowel with a questionable duodenal ulcer.  
The gastroscopy was performed without difficulty, and the 
gastric mucosa appeared to be within normal limits.  He was 
again placed on a bland diet and prescribed medication with 
belladonna, Benadryl, Amphojel, and Phenobarbital.  In July 
1961, he was admitted with diarrhea and many somatic 
complaints, and underwent sigmoidoscopy twice, with no 
abnormal laboratory studies.  The diagnosis was 
gastroenteritis, and he was treated with Donnatal.  In 
November 1961, the veteran was admitted overnight for 
evaluation of acute gastroenteritis.  In October 1962, he 
complained of lower abdominal cramping and pain of two days' 
duration, with diarrhea, but no nausea or vomiting.  
Examination revealed tenderness over the left lower quadrant 
and normal bowel sounds.  The impression was gastroenteritis.  

On reenlistment examination in October 1963, the veteran 
denied frequent or painful urination, blood in the urine, 
stomach trouble or throat trouble, and examination revealed 
that his throat, abdomen, viscera, genitourinary system, and 
neurologic systems were normal.  In May 1964, he complained 
of abdominal pain associated with vomiting, without urinary 
symptoms or diarrhea, and examination revealed diffuse 
abdominal tenderness, and hyperactive bowel sounds.  In April 
1966, he complained of abdominal pain, nausea, vomiting, and 
anorexia.  Physical examination was negative, urinalysis was 
negative, and he was afebrile.  A notation shows that the 
veteran had an appendectomy on April 26, 1966.  In June 1966, 
he complained of mid abdominal cramping  pains and diarrhea, 
and in July 1966, he complained of continued symptomatology, 
and was given Donnatal.  Physical examination was 
unremarkable, and he was afebrile.  The impression was 
probable bacterial enteritis.   

Duplicate copies of service medical records show that the 
veteran was hospitalized in July 1966 for complaints of loose 
bowel movements, and twice underwent sigmoidoscopy.  Bleeding 
points were noted and were attributed to trauma secondary to 
movement of the proctoscope.  He was readmitted from July to 
September 1966, and a hospital summary and treatment records 
show that he complained of loose bowel movements and back 
pain radiating to the sacral region and hypogastrium and, 
although all stool samples were negative, medication with an 
amebicide (Flagyl) was initiated.  In August 1966, the 
veteran asserted that he had blood in his stools the past two 
days.  He continued to complain of diarrhea and abdominal 
cramps, despite medication with Flagyl, while all laboratory 
data continued to be negative.  In September 1966, he 
continued to complain of abdominal cramps and soft stools, 
and following consultation it was concluded that the veteran 
had a psychophysiologic bowel syndrome.  The diagnosis at 
hospital discharge was functional bowel syndrome.  In 
December 1966, the veteran complained of nonspecific diarrhea 
for the past two days.  In July 1969, the veteran reported no 
medical problems, but in September 1969, he complained of 
nausea, vomiting, diarrhea, and epigastric burning relieved 
by milk and antacids, and it was noted that he had made 
similar complaints for many years, and that he had been 
worked up with upper gastrointestinal examinations, 
sigmoidoscopies, gastroscopy, stool cultures, etc., with no 
specific findings.  He reported that he had been under a lot 
of stress for the last two weeks, while examination revealed 
diffuse gastritis and tenderness, with good bowel sounds and 
no organomegaly, and the diagnosis was psychophysiologic 
bowel distress.  In August 1971, he complained of stomach 
cramps, vomiting and diarrhea, without blood.  Examination 
revealed an erythematous pharynx, and the impression was 
viral syndrome.  In November 1972, he complained of a sore 
throat and difficulty speaking.  Examination revealed 
inflammation with pustules on the left side, and no swelling 
of the lymph nodes.  The impression was strep or pharyngitis, 
and he was treated with penicillin and Cepacol.  The 
veteran's service medical records disclosed no significant 
genitourinary disability while on active duty, and those 
service medical records are silent for complaint, treatment, 
findings or diagnoses of peripheral neuropathy, urinary 
bleeding, peptic ulcer disease, or carcinoma of the esophagus 
or bladder.  There were no definitive finding or diagnosis of 
duodenal ulcer in April or May 1961, and the service medical 
records consistently note that such report is based upon a 
perceived filling defect in the duodenum; that a duodenal 
ulcer is "questionable"; and that such was not confirmed by 
X-ray findings or on subsequent examinations and evaluations.  
While the veteran has asserted that an esophageal ulcer was 
diagnosed in May 1961, that claim is not supported in the 
evidentiary record, and the service medical records are 
silent for complaint, treatment, findings or diagnoses of an 
esophageal ulcer in May 1961 or at any other time.  

The postservice medical records from IAH and FAMC show that 
in March 1982, the veteran complained of a nervous stomach, 
treated with Tagamet with good results; that he claimed a 
history of duodenal ulcer, without hemoptysis or melena; and 
that he asserted that a barium enema in 1979 had revealed an 
ulcer.  Kidney, ureter and bladder X-ray examination was 
negative, and the assessment was gastrointestinal disorder.  
He was seen in the Emergency Room in March 1988 with 
complaints of acute onset of hematuria.  Duplicate copies of 
postservice hospital records showed hospitalization at IAH in 
April and May 1988 for transitional cell carcinoma of the 
bladder, cystoscopy, and transurethral resection of a bladder 
lesion, and examination on admission revealed no abdominal or 
genital abnormalities, and his neurologic system was normal.  
A colonoscopy in April 1988 was normal, and a 
gastrointestinal series with contrast in January 1989 
revealed that swallowing was normal; that no hiatal hernia 
was identified; that no intragastric anatomic defect or 
marked irregularity was present; and that no duodenal ulcer 
craters were seen, and the mucosal pattern was normal, but 
duodenal spasm was noted.  The diagnoses were 
gastroesophageal reflux without evidence of hiatal hernia and 
duodenal spasm suggesting duodenitis; no evidence of duodenal 
ulcer disease.  The veteran was again hospitalized in October 
and November 1989 with complaints of dysphagia for the past 5 
or 6 months, and offered a history of treatment for peptic 
ulcer disease in 1960.  He underwent a transurethral section 
for a bladder tumor, an esophagogastroduodenoscopy (ESG), a 
esophagectomy, a partial gasterectomy with an anastomosis to 
the esophagus, and pyloroplasty.  He was admitted in December 
1989 and continued to undergo a full course of chemotherapy, 
during which period he offered a history of various diseases 
and injuries, including peptic ulcer disease.  The pertinent 
diagnoses were squamous cell carcinoma of the esophagus, with 
total esophagectomy and anastomosis, with chemotherapy; 
transitional cell carcinoma of the bladder, with 
chemotherapy; transurethral resection of the bladder in April 
1989 [sic] and again in October 1989; a history of peptic 
ulcer disease; and a history of gastroesophageal reflux with 
hiatal hernia.  

During hospitalization in March and April 1990, the veteran 
continued to undergo chemotherapy, and an 
esophagogastroduodenoscopy (ESG) revealed no evidence of 
ulceration, and normochromic/normocytic anemia shown in April 
and May 1990 was determined to be due to blood loss from his 
esophageal carcinoma.  In May 1990, the veteran was seen for 
complaints of ulcers on his tongue secondary to chemotherapy.  
In August 1990, the veteran was admitted with complaints of 
numbness of the toes of 30 days duration, and it was noted 
that his last chemotherapy had been completed at the end of 
May 1990.  He further complained of low back pain radiating 
into his bilateral toes, and EMG/NCV revealed a generalized 
mild to moderate sensorimotor polyneuropathy, without 
evidence of a right lower extremity radiculopathy.  It was 
the opinion of the neurology consultants that the veteran was 
experiencing a peripheral neuropathy , most likely secondary 
to his chemotherapy.  The diagnoses at hospital discharge 
included history of squamous cell carcinoma of the esophagus, 
status post esophagectomy and six cycles of chemotherapy; 
transitional cell carcinoma of the bladder, status post 
intravesicular chemotherapy, with no evidence of recurrence; 
and peripheral neuropathy, probably secondary to cis-platinum 
chemotherapy.  Diagnoses of esophageal carcinoma, status post 
total esophagectomy, undergoing chemotherapy; transitional 
cell carcinoma of the bladder, status post chemotherapy; and 
peripheral neuropathy were shown in August and November 1991, 
and in January, February, April, and June 1992.  

In addition, although the veteran was diagnosed with 
ulcerative colitis in July 1991, and a sigmoidoscopy in 
January 1992 revealed friable mucosa with psuedopolyps, a 
pathology report following biopsies of the descending colon 
in February 1992 disclosed no evidence of ulcerative colitis 
or other pathology, and a sigmoidoscopy in April 1992 
revealed decreased inflammation which resolved upon treatment 
with Flagyl, without findings of ulcerative colitis on 
biopsies in April 1992.  During hospitalization in June and 
July 1992, the veteran again complained of episodic numbness 
in his right lower extremity, and it was again clinically 
noted that he suffered from a peripheral neuropathy secondary 
to his chemotherapy, and that the veteran asserted that the 
right lower extremity symptoms were completely different from 
his peripheral neuropathy.  The hospital discharge summary 
showed peripheral neuropathy secondary to chemotherapy.  A CT 
scan of the neck, thorax and abdomen in November 1992 
disclosed postoperative changes, status post esophageal 
resection and gastric pull-through operation, with no 
evidence of metastases to the lungs, mediastinum, or liver, 
and no evidence of renal obstruction or soft tissue 
abnormality.  A CT scan of the chest and abdomen in May 1993 
disclosed status post esophageal resection and gastric pull-
through, with no abnormalities of the liver, spleen, 
pancreas, adrenals, kidneys, or bowel. 

A rating decision of May 1994 determined, in pertinent part, 
that carcinoma of the esophagus and bladder was not shown 
during active duty or within one year after service 
separation; that no chronic genitourinary or esophageal 
disability was shown in service; that there was no competent 
medical evidence linking or relating either of those 
conditions to his military service or to a service-connected 
disability; and that new and material evidence had not been 
submitted to reopen the claims for service connection for 
carcinoma of the esophagus and bladder.  Service connection 
was granted for hypertension, rated as 10 percent disabling.  
An RO letter of May 1994 notified the veteran of those 
decisions and of his right to appeal.  The veteran  submitted 
a Notice of Disagreement and was issued a Statement of the 
Case addressing the issues of direct, presumptive or 
secondary service connection for carcinoma of the esophagus 
or urinary bladder, and perfected his appeals at a personal 
hearing held in October 1994 before an RO Hearing Officer.  
That hearing was considered to constitute the veteran's VA 
Form 9, and it was so indicated in the hearing transcript 
[Transcript, page 1].

The above-cited evidence represents the evidence of record at 
the time of the rating decision of May 1994 finding that new 
and material evidence had not been submitted to reopen the 
claims for service connection for carcinoma of the esophagus 
and bladder.  That decision was upheld by the Board decision 
of September 1999, which addressed all of the evidence, both 
old and new, on a denovo basis, and determined that service 
connection for carcinoma of the esophagus and bladder on a 
direct, presumptive or secondary basis was not warranted.

Evidence added to the record since the May 1994 rating 
decision finding that that new and material evidence had not 
been submitted to reopen the claims for service connection 
for carcinoma of the esophagus and urinary bladder is 
described in the following paragraphs.

At his October 1994 personal hearing, the veteran expressed 
the opinion that urinary symptoms treated in service, 
including episodes of bloody urine in about 1967 or 1968, or 
1973 or 1974, marked the onset of carcinoma of the bladder, 
subsequently diagnosed in 1988.  He further expressed the 
opinion that inservice symptoms of his service-connected 
psychophysiologic gastrointestinal reaction caused his 
carcinoma of the esophagus.  A transcript of the hearing is 
of record.  Following the hearing, the Hearing Officer 
requested a review of the veteran's medical records by a VA 
oncologist and a medical opinion as to any relationship which 
might exist between the veteran's service-connected 
psychophysiologic gastrointestinal reaction and his current 
carcinoma of the esophagus.  

A December 1994 report of review of the veteran's medical 
records and a medical opinion from a VA oncologist cited the 
veteran's history of chronic acid-peptic reflux and 
gastroesophageal reflux, and his diagnosis of mid-esophageal 
cancer.  The examining oncology specialist noted that there 
is evidence of an increased incidence of cancer of the 
esophagus in patients who have Barrett's esophagus, and that, 
presumably, Barrett's esophagus arises as the result of 
chronic gastroesophageal reflux.  He further noted that these 
carcinomas are uniformly adenocarcinomas and arise in the 
distal esophagus or at the gastroesophageal junction, and 
that, in the veteran's case, the tumor arose at the mid-
esophagus and was a squamous cell carcinoma.  He stated that 
the exact etiology of those tumors was unknown although 
tobacco abuse/alcohol were felt to be two of the most common 
contributing factors.  He concluded that the evidence and the 
records supported a finding that the veteran had a chronic 
problem with acid-peptic reflux and gastroesophageal reflux, 
with symptoms dating back to 1961; and that present medical 
knowledge and literature did not support chronic reflux as a 
cause of a mid-esophageal squamous cell carcinoma. 

A Hearing Officer's decision of February 1995 reviewed the 
veteran's service medical records and noted that those 
records revealed no significant genitourinary disability 
while on active duty; that the veteran's original application 
for VA benefits made no mention of a genitourinary 
disability; that none was found on VA medical examination in 
August 1976; and that following an episode of gross hematuria 
in 1988, service hospital records diagnosed transitional cell 
carcinoma of the bladder, with recurrence and treatment in 
October 1989.  He concluded that the medical evidence of 
record showed no malignant tumor of the bladder during active 
service or within one year following separation from service; 
that the evidence did not support onset or aggravation of any 
chronic genitourinary disability in service which might have 
predisposed the veteran to the development of carcinoma of 
the bladder first shown in 1988; and that the medical 
evidence of record was considered to outweigh testimony and 
contentions offered in support of the veteran's claim.  For 
the reasons stated, service connection for transitional cell 
carcinoma of the bladder was denied.  

The Hearing Officer further determined that the medical 
evidence of record, including the December 1994 VA 
oncologist's opinion, did not support a finding that 
carcinoma of the esophagus was present during active service 
or within one year following separation from service, and 
that such evidence did not support a causal relationship 
between the gastrointestinal symptoms which began in service 
and the development of the squamous cell carcinoma of the 
mid-esophagus found in 1989.  A Supplemental Statement of the 
Case was issued in February 1996 addressing the issues of 
direct, secondary or presumptive service connection for 
carcinoma of the esophagus and bladder on a de novo basis.

The foregoing constitutes the evidence of record at the time 
of the September 1966 Board decision considering the 
veteran's claims de novo and denying service connection for 
direct, secondary or presumptive service connection for 
carcinoma of the esophagus and urinary bladder. 

The Board decision of September 1996 determined that the 
additional service medical records submitted by the veteran 
constituted new and material evidence; that the RO had 
reviewed the veteran's claims on a de novo basis; and that 
the Board would do likewise.  The Board denied service 
connection for carcinoma of the esophagus and bladder on a 
direct or presumptive basis, or as secondary to his service-
connected psychophysiologic gastrointestinal disorder or 
other service-connected disability, and found that the 
veteran had neither claimed nor submitted evidence showing 
that his esophageal or bladder cancer was the result of AO 
herbicide exposure.  That decision further noted that in an 
informal hearing presentation in July 1996, the veteran's 
representative appeared to claim service connection for 
peripheral neuropathy as residual to AO herbicide exposure, 
and that issue was referred to the RO for appropriate action.  
The veteran and his representative were provided a copy of 
the Board's decision.  The veteran's August 1997 Motion for 
Reconsideration of the Board's September 1996 decision was 
denied in December 1997.

In a letter received at the RO in August 1997, the veteran 
stated that his claim was for service connection for 
peripheral neuropathy as residual to AO herbicide exposure.  
He submitted duplicate hospital records from FAMC, dated from 
June to July 1992, showing that he had been treated for 
esophageal squamous cell carcinoma, status post surgical 
resection and chemotherapy without evidence of recurrence; 
for transitional cell carcinoma of the bladder, status post 
surgical resection and chemotherapy without evidence of 
recurrence; and a history of diarrhea, ulcerative colitis 
versus amebiasis, resolved with Flagyl therapy and stable 
during the 1992 hospitalization.  That hospital summary also 
noted that the veteran suffered from a peripheral neuropathy 
secondary to his prior chemotherapeutic treatment, but 
complained of episodic numbness of the right lower extremity 
which he indicated was not related to chemotherapy.  

In addition, the veteran submitted hospital records from 
Brooke Army Medical Center (BAMC), Fort Sam Houston, dated in 
December 1996, showing that a colonoscopy for evaluation of a 
history of ulcerative colitis revealed mucosal changes and 
colonic inflammation, thought most likely to be an idiopathic 
ulcerative colitis.  He also submitted service hospital 
records from Brooke Army Medical Center (BAMC), dated in 
April 1997, showing that he had been admitted overnight for a 
transurethral resection of a bladder tumor with random 
bladder biopsies and a left retrograde ureterogram, and 
diagnosed with papillary transitional cell carcinoma of the 
bladder.  Further, an August 1997 letter from a service 
department physician (Dr. G.R.W.), stated that the veteran 
had been treated with medication (Tegretol and Percocet) 
since 1989 for peripheral neuropathy, cited the "fact" that 
Vietnam veterans were now eligible for compensation for 
peripheral neuropathy [sic], and asked that the veteran be 
provided compensation benefits for peripheral neuropathy, but 
failed to assert or identify any medical nexus between AO 
herbicide exposure and the veteran's peripheral neuropathy, 
first shown many years after final service separation.  
Enclosed with that letter was a duplicate copy of an August 
1990 report of electromyography (EMG) and nerve conduction 
velocity studies (NCVS) showing delayed nerve conduction 
velocity studies in the right lower extremity, but a normal 
needle EMG of the right lumbosacral paraspinal muscles.  

A rating decision of December 1997 denied service connection 
for peripheral neuropathy as residual to AO herbicide 
exposure.  The veteran was notified of that decision and of 
his right to appeal, submitted a Notice of Disagreement, and 
was issued a Statement of the Case addressing that issue in 
January 1998.  Both the rating decision of December 1997 and 
the January 1998 Statement of the Case cited the applicable 
law and regulations pertaining to service connection for 
acute and subacute peripheral neuropathy as residual to AO 
herbicide exposure, 38 C.F.R. §§ 3.309(e) and 
3.307(a)(6)(iii) (2000), and informed him of the evidence 
needed to establish service connection for peripheral 
neuropathy.  The RO subsequently determined that the veteran 
had failed to submit a timely Substantive Appeal (VA Form 9), 
and that his appeal for service connection for peripheral 
neuropathy as residual to AO herbicide exposure had lapsed, 
and the veteran appealed that determination.  

In addition, the veteran and his representative were informed 
by RO letter of January 1998 that new and material evidence 
was needed in order to reopen the previously finally denied 
claim for service connection for cancer of the esophagus; and 
that such evidence must not have been previously considered 
by VA and must show that his cancer of the esophagus is 
related to herbicide exposure. 

In January 1998, the veteran submitted duplicate copies of 
the following documents: the colonoscopy report of December 
1996; the April 1997 operative summary and summary from BAMC 
showing diagnoses of papillary transitional cell carcinoma of 
the bladder; the Statement of the Case issued in January 
1998; the August 1987 letter from Dr. G.R.W.; a portion of 
the June and July 1997 hospital summary from FAMC; the August 
1990 report of EMG/NCV studies showing delayed nerve 
conduction velocity studies in the right lower extremity; the 
December 1997 rating decision denying service connection for 
peripheral neuropathy as a result of exposure to herbicides; 
and the RO notification letter informing him of that decision 
and of his right to appeal.  In addition, he submitted a copy 
of an August 1996 letter from the VA's Undersecretary for 
Benefits informing him that veterans who served in Vietnam 
during the Vietnam Era may qualify for compensation for 
prostate cancer and acute and subacute peripheral neuropathy 
based upon exposure to herbicides; a copy of VA's Agent 
Orange Review, dated in October 1994, citing a final 
regulation providing compensation for veterans suffering from 
respiratory cancer, (including cancer of the bronchus) and 
multiple myeloma (a cancer involving the bone marrow), 
bringing to seven the number of conditions recognized by VA 
as being associated with herbicide exposure in Vietnam; a 
letter in which he claimed service connection for peripheral 
neuropathy due to AO herbicide exposure; a January 1998 
letter from the veteran to VA's Undersecretary for Benefits 
in which he asserted that his peripheral neuropathy was 
manifested in 1989 and in 1992, complained that his claim had 
previously been improperly denied by the RO; and requested 
that the VA's Undersecretary for Benefits "override" the 
RO's decision; a duplicate copy of the veteran's January 1998 
letter to the RO Adjudication Officer attacking the December 
1997 rating decision denying his claim for service connection 
for peripheral neuropathy due to AO herbicide exposure; and a 
January 1998 letter to his Congressman setting forth the same 
complaints. 

In a February 1998 letter to the veteran's Congressman, the 
Director of the VARO in Wichita, Kansas, stated that the 
veteran's claim for service connection for peripheral 
neuropathy was denied by rating decision of December 1997, 
and that a Statement of the Case was issued in January 1998.  
He further noted that under the Agent Orange Act of 1991, 
presumptive service connection can be granted for certain 
conditions, to include acute and subacute peripheral 
neuropathy; that acute and subacute peripheral neuropathy 
means transient peripheral neuropathy that appeared within 
one year of the last exposure to a herbicide agent and 
resolved within two years of that date; that presumptive 
service connection for peripheral neuropathy based on 
herbicide exposure had not been established; and that the 
evidence needed to establish the veteran's claim was listed 
in the Statement of the Case sent to him.

A December 1997 letter from the veteran to the Board 
expressed dissatisfaction with the Board's December 1997 
denial of his Motion for Reconsideration of the Board 
decision of September 1996.  A March 1998 letter from the 
Board to the veteran informed him that his December 1997 
letter expressing disagreement with the December 1997 denial 
of his Motion for Reconsideration of the Board decision of 
September 1996 had been received at the Board, and that the 
Board was unable to take further administrative action.  

A January 1998 letter from the veteran to the President 
regarding the denial of his claim for service connection for 
peripheral neuropathy was referred to the RO for response in 
March 1998.  An April 1998 letter from the RO to the veteran 
responded to that letter, noting that his claim for service 
connection for peripheral neuropathy had been denied; that a 
Statement of the Case was issued in January 1998, with an 
enclosed Substantive Appeal (VA Form 9), Appeal to Board of 
Veterans' Appeals, for his use in formalizing his appeal; 
that he was informed that he needed to formalize his appeal 
within 60 days of the date of the Statement of the Case or 
within one year from the date of the decision denying service 
connection for peripheral neuropathy; and that the time limit 
for him to formalize his appeal was December 29, 1998.  

A rating decision of March 1998 determined that new and 
material evidence had not been submitted to reopen the claims 
for service connection for carcinoma of the esophagus and 
bladder since the final Board decision denying those claims 
in September 1996.  The veteran was notified of those 
determinations and of his right to appeal by RO letter of 
March 1998, which further informed him that new and material 
evidence was needed to reopen those claims, and that such 
evidence must be new in the sense that it had never been 
considered by VA and material in showing that the claimed 
conditions were incurred in or aggravated during his military 
service.  That decision was not appealed, and became final 
after one year.

In a February 1999 letter to the President, the veteran 
stated that he had received no response to his previous 
letter to the President in January 1998, and enclosed an 
undated newspaper clipping discussing a federal court ruling 
that VA must review previously denied claims based upon AO 
herbicide exposure.  That letter was referred to the RO for 
response in March 1999.  A March 1999 letter from the RO to 
the veteran responded to his February 1999 letter to the 
President regarding the December 1997 denial of his claim for 
service connection for peripheral neuropathy, and stated that 
his appeal for service connection for conditions claimed as 
residual to AO herbicide exposure had been transferred to the 
Board for review in December 1998.  

In a June 1999 letter to the President, the veteran 
complained about the denial of his claims for service 
connection for peripheral neuropathy and for service 
connection for cancer of the esophagus.  That letter was 
referred to the RO for response in August 1999.  An August 
1999 letter from the RO to the veteran responded to his June 
1999 letter to the President, stating that his case had been 
returned from the Board; that he had no claims currently 
pending because the appeal period had expired as to the 
denial of his claim for service connection for peripheral 
neuropathy; and that he could reopen that claim by submitting 
new and material evidence not previously reviewed by VA and 
material in the sense that it applies to the claimed issue 
and how it relates to his military service.  

In a January 2000 letter from the veteran to the RO, he 
complained about the denial of his claims for service 
connection for hypertension, for peripheral neuropathy and 
cancer of the esophagus and bladder as residual to AO 
herbicide exposure, and asserted that he underwent an 
appendectomy while in Vietnam.  

In its response to the veteran's January 2000 letter, the RO 
informed him that in order to establish service connection 
for claimed disabilities, he must submit evidence 
establishing a current disability that was incurred in 
military service or a preservice disability that was 
aggravated by military service; that to establish service 
connection for residuals of an appendectomy, he must submit 
medical evidence showing the incurrence of that condition 
during service, and medical evidence showing any current 
residuals of appendectomy, and a relationship between any 
chronic disability and the appendectomy or condition 
identified and treated during service, and that his service 
medical records were silent for any chronic residuals of an 
appendectomy.  He was further informed that the best evidence 
would be recent treatment records showing current chronic 
residuals of appendectomy, a medical statement showing 
identifiable symptoms and manifestations of that condition 
during service, and a medical statement showing the 
relationship of the current disability to the condition 
diagnosed and treated during service and evidence tending to 
show continuous symptoms and manifestations of chronic 
residuals of appendectomy from service separation to the 
present date.  He was further informed that the same type of 
evidence was required to establish a well-grounded claim for 
a disability manifested by urination of blood.

In March 2000, the veteran submitted letters claiming service 
connection for postoperative residuals of squamous cell 
carcinoma of the esophagus, service connection for 
postoperative residuals of carcinoma of the urinary bladder; 
service connection for a disability manifested by urination 
of blood, service connection for an appendectomy, service 
connection for organic brain syndrome, and increased ratings 
for his service-connected disabilities.  He asserted that an 
ulcer diagnosed in 1961 was never shown to have been cured 
and later moved to his esophagus, causing difficulty in 
swallowing, but was not properly diagnosed; that he went on 
sick call while in Vietnam in 1967 with complaints of 
urinating blood, and was hospitalized and underwent an 
appendectomy, but those events were not recorded in his 
service medical records; that his peripheral neuropathy is 
due to AO herbicide exposure in Vietnam; and that the actions 
of VA in denying his claims has caused him to develop 
depression.  In addition, he submitted letters from Dr. 
G.R.W., a service hospital physician, dated in February 1998, 
stating that the veteran had peripheral neuropathy documented 
by a EMG/NCV in 1978, and another letter enclosing a copy of 
that EMG/NCVS done in February 1978, as well as duplicate 
copies of service hospital records showing that in August 
1990, he complained of low back pain radiating to the right 
leg with tingling of the toes, and was referred for EMG/NCV 
to rule out radiculopathy.  A report of EMG/NCV testing in 
August 1990 cited the veteran's complaints of low back pain 
for 40 years with right lower extremity radicular symptoms, 
diminished deep tendon reflexes in upper and lower 
extremities, bilaterally, normal motor strength, and 
diminished sensation in a stocking distribution to the ankle 
and in a glove distribution to the fingertips, with a 
clinical impression of generalized mild to moderate 
sensorimotor polyneuritis, and  no evidence of radiculopathy.  
In addition, he submitted duplicate service hospital records, 
dated in August 1990, showing that the veteran was referred 
to the neurology department with complaints of recent 
tingling and numbness in the toes, bilaterally, and a history 
of degenerative joint disease of the lumbosacral spine with 
recent tingling in the toes, bilaterally, and esophageal 
cancer with esophagectomy and chemotherapy from December 1989 
to May 1990.  The clinical impression was peripheral 
neuropathy manifested by numbness/tingling, shooting pain, 
most likely secondary to chemotherapy for cancer, while 
noting that diabetes mellitus and ethanol abuse were also 
possible causes of peripheral neuropathy.  The assessment was 
peripheral neuropathy secondary to chemotherapy for cancer. 

In addition, the veteran submitted duplicate copies of 
service medical records, dated in April and May 1961, showing 
complaints of heartburn and an impression of gastritis and an 
unstable colon, and a questionable duodenal ulcer believed to 
be revealed by difficulty in filling the duodenal bulb but 
not shown by X-ray.  Those duplicate service medical records 
further showed that he was admitted for gastroscopy in May 
1961; that the May 1961 report of gastroscopy showed that 
work-up revealed a normal barium enema and a normal 
proctoscopy, and that a gastrointestinal X-ray series in May 
1961 showed a normal esophagus and small intestine, with a 
questionable duodenal ulcer, and normal gastric mucosa.  He 
also submitted duplicate copies of service hospital medical 
records, dated in January 1989, showing that an upper 
gastrointestinal X-ray revealed gastroesophageal reflux 
without evidence of hiatal hernia, and duodenal spasm 
suggesting duodenitis, without evidence of duodenal ulcer 
disease.  He further asserted that his peripheral neuropathy 
and disabilities of the bladder and esophagus were incurred 
in active service, and submitted duplicate copies of service 
hospital records showing that he underwent a transhiatal 
esophagectomy and a transurethral resection of a bladder 
tumor and bladder mapping in October 1989, and that biopsies 
in April 1997 showed papillary transitional cell carcinoma.

The veteran also submitted duplicate copies of service 
medical records showing that he was hospitalized from July to 
September 1966 for complaints of loose bowel movements, and 
underwent sigmoidoscopy; that bleeding points were noted and 
were attributed to trauma secondary to movement of the 
proctoscope; that he complained of back pain radiating to the 
sacral region and hypogastrium; and that, while all stool 
samples were negative, medication with an amebicide (Flagyl) 
was initiated.  Those duplicate service medical records 
showed that in August 1966, the veteran asserted that he had 
blood in his stools the past two days.  The veteran continued 
to complain of diarrhea and abdominal cramps, despite 
medication with Flagyl, while all laboratory date continued 
to be negative, and that in September 1966, it was concluded 
that the veteran had a functional bowel syndrome.  The 
veteran also submitted a duplicate copy of a March 1988 
emergency room record from IAH showing that he complained of 
sudden onset of bloody urine of two days duration, without 
pain or history of recent illness.  The assessment was benign 
prostatic hypertrophy, rule out nephrolithiasis.  In 
addition, he submitted copies of portions of The Merck Manual 
, addressing "Disorders of the Peripheral Nervous System", 
stating, in part, that EMG/NCV testing helps confirm 
neuropathy, and that causes of peripheral neuropathy included 
diabetes mellitus, renal failure, malnutrition, or mass 
lesions.  

A rating decision of April 2000 determined that new and 
material evidence had not been submitted to reopen claims of 
service connection for postoperative residuals of squamous 
cell carcinoma of the esophagus, or for service connection 
for postoperative residuals of carcinoma of the urinary 
bladder; denied service connection for a disability 
manifested by urination of blood; for an appendectomy, and 
for organic brain syndrome, and denied increased ratings for 
his service-connected disabilities except for 
psychophysiologic gastrointestinal reaction, which was 
deferred.  The veteran was notified of those decisions and of 
his right to appeal by RO letter of April 2000.  

In an August 1999 letter to the President, the veteran 
complained about the denial of his claims for service 
connection for peripheral neuropathy.  That letter was 
referred to the RO for response in March 2000.  An April 2000 
letter from the RO to the veteran responded to his June 1999 
letter to the President, stating that his case had been 
returned from the Board; that he had no claims currently 
pending because the appeal period had expired as to the 
denial of his claim for service connection for peripheral 
neuropathy; and that he could reopen that claim by submitting 
new and material evidence not previously reviewed by VA and 
material in the sense that it applies to the claimed issue 
and how it relates to his military service.  

In a May 2000 letter to the RO, the veteran claimed service 
connection for peripheral neuropathy as residual to AO 
herbicide expose, and for cancer of the esophagus and the 
urinary bladder based upon an ulcer diagnosed in service and 
urinary bleeding while in service.  He submitted duplicate 
copies of the August 1987 letter from Dr. G.R.W., duplicate 
copies of the August 1990 EMG/NCV studies and neurology 
consult, and an April 1999 letter from Dr. M.G.R., stating 
that the veteran has "severe peripheral neuropathy which 
causes balance problems."  

A May 2000 VA esophagus and hiatal hernia examination cited 
the examiner's review of medical documents provided by the 
veteran showing a history of ulcer disease in 1961, a 1988 
problem with swallowing, an esophagectomy in 1989, and an 
esophagogastroduodenoscopy in [March] 2000.  The veteran 
complained of daily reflux and occasional pyrosis in the 
epigastrium, associated with substernal or arm pain, but 
denied hematemesis, nausea, or melena, and denied dysphagia 
since his surgery.  Examination revealed a very long, well-
healed surgical scar from the sternum to below the umbilicus, 
and showed that the abdomen was soft and flat, without 
distention or tenderness; that bowel sounds were present in 
four quadrants; and that there were no palpable masses.  The 
VA examiner stated that the veteran's general state of health 
was fair to good, and that his nutrition was good and his 
weight stable.  Recent laboratory studies showed that his 
hemoglobin was low, and was currently 11.1 mg/dl., while an 
ESG in March 2000 was consistent with chronic active 
gastritis.  X-ray showed what appeared to be a hiatal hernia 
with soft tissue density to the left of the thoracic spine, 
and surgical clips were seen at the esophagogastric junction 
and thorax.  The diagnoses were chronic active gastritis, and 
gastroesophageal reflux disease which was unrelated to the 
veteran's psychophysiologic problems and his previous surgery 
for cancer.  The examiner noted that the veteran's reflux 
problems began before his esophageal cancer and surgery, and 
that his gastroesophageal reflux problems were not 
psychophysiologic.  

A rating decision of April 2000 increased the evaluation for 
the veteran's service-connected gastritis (formerly evaluated 
as psychophysiologic gastrointestinal reaction and rated as 
10 percent disabling) to 20 percent disabling.  The veteran 
was notified of that decision and of his right to appeal by 
RO letter of May 2000, but failed to initiate an appeal.  

In May 2000, the veteran indicated a desire to reopen his 
claims for service connection for peripheral neuropathy as 
residual to AO herbicide exposure; and for service connection 
for carcinoma of the esophagus and the urinary bladder.  In a 
June 2000 RO letter responding to those claims, the veteran 
was informed that his claim for service connection for the 
issue of service connection for peripheral neuropathy as 
residual to AO herbicide was on appeal solely on the issue of 
whether he had timely filed a Substantive Appeal with the 
RO's denial of that claim by rating decision of December 
1997.  He was further informed that in order to reopen his 
claims for service connection for carcinoma of the esophagus 
and the urinary bladder, finally denied by Board decision of 
September 1996, he should submit medical evidence not 
previously considered that support his claim that those 
conditions are related to his military service.

In an July 1999 letter to the President, the veteran 
complained about the denial of his claims for service 
connection for peripheral neuropathy and carcinoma of the 
esophagus and urinary bladder.  That letter was referred to 
the RO for response in August 2000.  An August 2000 letter 
from the RO to the veteran responded to his July 1999 letter 
to the President, stating that his claim on appeal was the 
timeliness of filing of his Substantive Appeal as to the 
December 1997 denial of his claim for  service connection for 
peripheral neuropathy; and that he should complete and submit 
a VA Form 9.  He was further informed that the AO Act of 1991 
allows VA to presume that nine conditions, including acute 
and subacute peripheral neuropathy, are the result of 
exposure to herbicides, and was provided an explanation of 
acute and subacute peripheral neuropathy as opposed to 
chronic peripheral neuropathy, which could not be compensated 
under the cited law.  

Further, he was informed that he had chronic peripheral 
neuropathy, and that his claim was denied because there was 
no evidence that such began during active service or was 
shown within one year of service separation.  

In July 2000 and subsequently, the veteran submitted 
duplicate copies of the August 1987 and February 1998 letters 
from Dr. G.R.W., and the 1978 EMG/NCV studies; the excerpt 
from The Merck Manual; the March 2000 ESG study from Irwin 
Army Hospital, conducted by Dr. M.S.J., diagnosing ulcerative 
colitis and cobblestoned, erythematous and friable mucosa of 
the sigmoid colon; the October 1989 operative report showing 
a transhiatal esophagectomy; the August 1980 EMG/NCV study 
and neurology report showing that his peripheral neuropathy 
is secondary to chemotherapy for cancer; the April 1961 upper 
gastrointestinal series showing a normal esophagus, and a 
questionable duodenal ulcer not confirmed by X-ray; and the 
March 1988 emergency room report showing complaints of acute 
onset of hematuria; and extended correspondence from the 
veteran providing his opinion as to the meaning of those 
duplicate records.  In June 2000, the veteran submitted 
copies of VA's Agent Orange Review dated in October 1994, 
August 1996, February 1997, April 1998, March 1999, and 
August 1999; more duplicate copies of the February 1978 
EMG/NCV study and the August 1980 neurology report showing 
peripheral neuropathy secondary to cancer; duplicate copies 
of the August 1987 and February 1998 letters from Dr. G.R.W.; 
and duplicate copies of the January 1989 upper 
gastrointestinal study showing gastroesophageal reflux 
without evidence of hiatal hernia, and duodenal spasm 
suggesting duodenitis, but no evidence of duodenal ulcer 
disease; duplicate copies of service medical records, dated 
from April to May 1961, and from July to September 1966; and 
duplicate copies of the April 1997 biopsy report showing 
transitional cell carcinoma of the bladder, as well as the 
October 1989 operative report showing transurethral resection 
of a bladder tumor and bladder mapping, and a May 1989 
treatment record showing transitional cell carcinoma of the 
bladder; duplicate copies of the October 1989 operative 
report showing the transhiatal esophagectomy; and the April 
1999 letter from Dr. M.G.R., stating that the veteran has 
severe peripheral neuropathy which causes balance problems.  
A July 2000 letter from Dr. E.C.R., a service physician, 
stated that the veteran was diagnosed with esophageal cancer 
in 1989 and with bladder cancer in 1989, 1992, and 1996; that 
he had a long-standing peripheral neuropathy unresponsive to 
medications; that his past risk factors included a history of 
smoking which could predispose him to the above-cited 
disorders; that the role of AO herbicide could not be 
completely excluded as contributory; and that the veteran 
should be allowed benefits and health care related to 
illnesses caused or aggravated by AO herbicide.  In 
accompanying letters, the veteran asserted that he was 
entitled to service connection for peripheral neuropathy, and 
for carcinoma of the esophagus and urinary bladder.  In 
addition, the veteran submitted a letter to the RO, received 
in August 2000, in which he cited the specific evidence 
needed to establish service connection for claims based upon 
AO herbicide exposure.  

A rating decision of September 2000 determined that new and 
material evidence had not been submitted to reopen the claims 
for service connection for peripheral neuropathy, and for 
carcinoma of the esophagus and the urinary bladder.  The 
veteran was notified of those determinations and of his right 
to appeal by RO letter of September 2000.  That letter 
further informed him that the evidence he had submitted was 
not new and material, but was essentially duplicates of 
evidence already considered, and that neither that evidence 
nor the statements from Drs. E.C.R. and M.S.J. showed a link 
or relationship between the claimed disabilities and his 
military service or to AO herbicide exposure.  

In an September 2000 letter to the President, the veteran 
complained about the denial of his claims for service 
connection for peripheral neuropathy and for squamous cell 
carcinoma of the esophagus and transitional cell carcinoma of 
the urinary bladder.  That letter was referred to the RO for 
response in October 2000.  A November 2000 letter from the RO 
to the veteran responded to his September 2000 letter to the 
President, stating that his correspondence was accepted as a 
Notice of Disagreement with the September 2000 rating 
determination that new and material evidence had not been 
submitted to reopen his claims for service connection for 
peripheral neuropathy, for squamous cell carcinoma of the 
esophagus and for transitional cell carcinoma of the urinary 
bladder, and for squamous cell carcinoma of the esophagus and 
transitional cell carcinoma of the urinary bladder as 
secondary to AO herbicide exposure, and that he would be 
issued a Statement of the Case outlining the evidence 
considered, the applicable law, and the reasons for the 
denial. 

A Statement of the Case, issued in November 2000, addressed 
the issues of whether new and material evidence had been 
submitted to reopen claims for service connection for 
peripheral neuropathy, for squamous cell carcinoma of the 
esophagus and for transitional cell carcinoma of the urinary 
bladder was provided the veteran and his representative in 
December 2000, and he was asked to complete and submit his 
Substantive Appeal (VA Form 9), and informed of the time 
limit for doing so.  

A December 2000 letter to the RO was accepted as the 
veteran's Substantive Appeal.  With that letter, he submitted 
additional evidence which reiterated previous arguments 
advanced by the veteran.  By RO letter of March 2001, the 
veteran was informed that the additional evidence submitted 
was not new and material to his claims for service connection 
for peripheral neuropathy, for squamous cell carcinoma of the 
esophagus and for transitional cell carcinoma of the urinary 
bladder; that his November 2000 Notice of Disagreement was 
accepted; that a Statement of the Case was issued in December 
2000, and that his recent letter of December 2000 had been 
accepted as his Substantive Appeal of the denial of his 
claims for service connection for peripheral neuropathy, for 
squamous cell carcinoma of the esophagus and for transitional 
cell carcinoma of the urinary bladder; and for squamous cell 
carcinoma of the esophagus and transitional cell carcinoma of 
the urinary bladder  as residual to AO herbicide exposure.  

The veteran and his representative were provided notice of 
the provisions of the VCAA by RO letter of March 2001, which 
informed him of VA's duty to notify him of the information or 
evidence needed to grant the benefits sought, and to assist 
him in obtaining that evidence, and that VA needed medical 
evidence, including the names and addresses of physicians 
treating him for the claimed disabilities, and that VA would 
request such evidence from the person or agency who had that 
evidence, or he could obtain and submit such evidence 
himself.  He was further informed of the evidence necessary 
to establish entitlement to service-connected compensation 
benefits, and the specific evidence needed from him, 
including the names and addresses of the persons, agency or 
company who has relevant records, the dates of that evidence, 
and the conditions treated.  He was asked to furnish evidence 
showing that his claimed peripheral neuropathy, carcinoma of 
the esophagus, and carcinoma of the urinary bladder were the 
result of AO herbicide exposure, and to inform VA of any 
information or evidence he wanted VA to try to obtain for 
him.  He was notified of the place to send such information 
or evidence, and the time limit for submitting that 
information or evidence.  

In a letter received at the Board in May 2001, the veteran 
reiterated his previous arguments and contentions regarding 
his entitlement to service connection for peripheral 
neuropathy, for squamous cell carcinoma of the esophagus and 
for transitional cell carcinoma of the urinary bladder as 
residual to  AO herbicide exposure.   

A Board decision of June 2001 determined that the veteran's 
claim for service connection for peripheral neuropathy as 
residual to AO herbicide exposure had been denied by rating 
decision of December 1997; that he had submitted a Notice of 
Disagreement; that a Statement of the Case was issued in 
January 1998, with an enclosed VA Form 9, Appeal to Board of 
Veterans' Appeals, for his use in formalizing his appeal; 
that he was informed that he needed to formalize his appeal 
within 60 days of the date of the Statement of the Case or 
within one year from the date of the decision denying service 
connection for peripheral neuropathy; and that the time limit 
for him to formalize his appeal was December 29, 1998.  The 
Board found and concluded that the veteran had submitted a 
timely Substantive Appeal pertaining to the December 1997 
denial of his claim for service connection for peripheral 
neuropathy as a result of exposure to herbicides.  The Board 
remanded the claim to the RO for readjudication in light of 
the provisions of 38 C.F.R. §§ 3.309(e) and 3.307(a)(6)(iii) 
(2000), and the Federal Court's decision in Combee v. Brown, 
34 F.3d 1039 (Fed. Cir. 1994), holding that the Veteran's 
Dioxin and Radiation Exposure Compensation Standards 
(Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 
Stat. 2724, 2727-29 (1984), does not preclude a veteran from 
establishing service connection with proof of actual direct 
causation).  That decision and remand order further cited the 
provisions of the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) 
[codified as amended at 38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107], and instructed the RO to request any information that 
might corroborate the veteran's allegation that he was 
exposed to AO herbicide during his service in the Republic of 
Vietnam; that he be asked to identify all private and VA 
medical care providers who had treated him for the disability 
at issue; that he be provided a VA medical examination to 
determine the nature and etiology of his peripheral 
neuropathy, with a written rationale and explanation of any 
opinion provided; that all notification and development 
actions required by the VCAA be accomplished; and that the 
claim for service connection for peripheral neuropathy be 
readjudicated, including on the basis of AO herbicide 
exposure.  

In a May 2001 letter to the Secretary of Veterans Affairs, 
the veteran complained about the denial of his claims for 
service connection for peripheral neuropathy, for squamous 
cell carcinoma of the esophagus, and for transitional cell 
carcinoma of the urinary bladder, and requested the status of 
his claims.  That letter was referred to the RO for response 
in July 2001.  A July 2001 letter from the RO to the veteran 
responded to his May 2001 letter to the Secretary, informed 
him that service connection had been denied for squamous cell 
carcinoma of the esophagus, for transitional cell carcinoma 
of the urinary bladder, and for residuals of an appendectomy; 
that his appeal for service connection for peripheral 
neuropathy as residual to AO herbicide exposure was pending 
development following the Board's June 2001 Remand order; and 
that new claims for service connection for post-traumatic 
stress disorder (PTSD) and sleep apnea were also pending 
medical development. He was further informed of the current 
evaluations assigned for his service-connected disabilities, 
and his combined service-connected disability evaluation.  

An August 2001 letter from the veteran to the RO, copied to 
the Secretary of Veterans Affairs, continued his disagreement 
with the RO's September 2000 denial of his claims for service 
connection for squamous cell carcinoma of the esophagus and 
transitional cell carcinoma of the urinary bladder.  An RO 
letter of September 2001 informed the veteran of the status 
of his appeal of the December 1997 denial of his claim for 
service connection for peripheral neuropathy as residual to 
AO herbicide exposure, and the September 2000 determination 
that new and material evidence had not been submitted to 
reopen his claims for service connection for peripheral 
neuropathy and carcinoma of the esophagus and urinary 
bladder, including as residual to AO herbicide exposure.  He 
was informed that, due to the Board's June 2001 finding that 
he had timely filed his Substantive Appeal of the December 
1997 denial of service connection for peripheral neuropathy 
as residual to AO herbicide exposure, the issue of whether 
new and material evidence had been submitted as to that 
disability was moot, as that decision was being considered 
based upon his timely appeal.  He was asked to provide 
evidence that he was exposed to AO herbicide during his 
service in Vietnam, and to identify all health care providers 
who had treated him for peripheral neuropathy so that the RO 
could obtain those medical records, and was informed that he 
would be scheduled for a VA examination and a medical opinion 
as to whether it was at least as likely as not that his 
peripheral neuropathy was related to military service or to 
exposure to AO herbicide.  He was informed that after that 
development was completed, the RO would make another decision 
as to that issue.  In addition, he was informed that his 
appeal regarding new and material evidence to reopen his 
claims for service connection carcinoma of the esophagus and 
urinary bladder, including as residual to AO herbicide 
exposure, had been formalized and would be placed on the 
docket for review by the Board.  The computation of his 
combined service-connected disability evaluation was 
explained.  

In an October 2001 letter to the RO, the veteran stated, in 
pertinent part, that all veterans serving in the Republic of 
Vietnam were presumed to be exposed to AO herbicide, and that 
the RO had rejected opinions from his physicians that he had 
the disabilities claimed.  In a December 2001 letter to the 
RO, the veteran stated, in pertinent part, that his 
esophageal cancer was caused by an ulcer diagnosed in 
service; that his bladder cancer was caused by inservice 
health conditions; and that his peripheral neuropathy was 
caused by exposure to AO herbicide in Vietnam.  He also 
included a statement asserting that he had no other medical 
data to submit.   

A report of VA neurological examination, conducted in 
December 2001, cited the examiner's review of the veteran's 
claims folders and service medical records, and noted that 
the service medical records showed no evidence of treatment 
for a peripheral nerve problems; that the veteran stated that 
he had experienced continuous peripheral neuropathy since 
1975, without change, flare-ups, or precipitating, 
aggravating or alleviating factors; that he further 
complained of chronic low back pain, degenerative disc 
disease with a herniated nucleus pulposus in the lumbar 
spine, and weakness in the lower extremities, not treated 
with medication; that on a previous VA compensation 
examination in 1977, the veteran complained of sudden onset 
of tingling of the toes when he awoke one morning in 1975, 
with no evidence of change since that time; and that the 
veteran reported a continuous loss of feeling in a stocking 
distribution in his lower extremities and feet.  The examiner 
further noted that the medical records showed that the 
veteran had used alcohol chronically since the 1950's, 
specifically since July 1959, when he was noted to be 
drinking 5 or 6 bottles of beer a day, and that more recent 
notes showed that this behavior had continued.  He further 
called attention to a 1990 EMG study diagnosing peripheral 
neuropathy, and medication with Tegretol, and a March 2000 
neurological evaluation citing complaints of swelling, 
numbness and tingling in his legs since 1977 or 1978, with 
balance problems, and a notation of the veteran's history of 
frequent use of alcohol.  Physical examination showed that 
the veteran arrived with a four-pointed walker and a short 
leg walking cast on the right lower extremity, representing 
treatment for a recent fracture, and the right lower 
extremity could not be examined.  He appeared alert, oriented 
and in no acute distress, his speech was fluent, and his 
memory appeared intact.  His coordination was adequate, and 
motor strength was 5/5 in the extremities.  Reduced sensation 
to pinpoint and touch was noted in a stocking distribution 
below calf level in his left [sic] lower extremity, with no 
obvious muscle wasting, and a 1+ edema was present in the 
left ankle.  There was no motor arm drift and no tremors, 
Romberg was negative, and deep tendon reflexes were trace in 
the arms and absent in the legs.  He has a wide-based gait, 
and was unable to tandem walk or heel and toe walk.  The 
diagnosis was peripheral neuropathy, chronic, cause unknown, 
and the examining neurologist stated that there was no way to 
determine whether a chemical agent was involved, and that the 
past events most likely involved was chronic alcohol use.  

A report of VA genitourinary examination, conducted in 
December 2001, cited the examiner's review of the veteran's 
claims folders and service medical records, and noted that 
the service medical records showed no evidence of specific 
urological complaints or treatment while in military service.  
He further noted that the veteran served on active duty 
between 1948 and 1975, including service in the Republic of 
Vietnam between 1966 and 1968.  The examiner noted that the 
service medical records and postservice records revealed a 
chronic use of alcoholic beverages, mainly beer on a daily 
basis, and that the veteran smoked for more than 20 years and 
quit 14 years previous to the examination.  He was found to 
have transitional cell tumors of the urinary bladder in April 
1988, which were resected, with recurrence and another 
resection in 1989, and that evidence in August 1997 indicated 
another recurrence.  A cystoscopic examination in October 
2001 showed a bladder outlet obstruction due to enlargement 
of the prostate, while a biopsy in August 2001 revealed 
prostate cancer, and in November 2001, a treatment plan for 
prostate cancer was discussed.  The veteran claimed bladder 
cancer as related to AO herbicide exposure, and denied having 
prostate cancer or diabetes, both of which were shown in the 
record to have been diagnosed, and the record further showed 
continued use of alcohol.  The veteran reported that a recent 
loss of appetite was improving, and that he had been dieting 
for the past three months, with a 25-pound weight loss to 168 
pounds, and denied weakness, lethargy, frequency of 
urination, urinary incontinence, hesitancy, dysuria, 
diminished stream, impotence, nephritis, bladder or renal 
stones, or previous urinary tract infections.  A decreased 
libido was believed normal and consistent with his age.  He 
related that during hospitalization in November 2001, he was 
admitted for a urinary tract infection and treated for 
enterococcus bacillus; that he undergoes annual cystoscopy 
for follow-up of his transitional cell cancer of the bladder, 
but requires no catheterization or dilation and was not 
currently taking any medication for his urinary problems and 
stated that his condition has little effect on his usual 
activities.  

Examination of the external genitalia was unremarkable, while 
urinalysis revealed 1+ leukocyte esterase and 4-8 white blood 
cells, but was otherwise unremarkable, an elevated 
sedimentation rate of 41 was noted, and a urine culture was 
unremarkable.  Laboratory tests showed while blood cell count 
of 9.8, RBC of 4.47, hemoglobin of 12.4, and hematocrit of 
39.7, and was indicative of chronic anemia.  Blood chemistry 
revealed glucose of 139, BUN of 11.9, creatinine of 1.7, and 
alkaline phosphatase of 139, and his PSA was elevated at 
11.9.  The diagnoses were transitional cell carcinoma of the 
bladder, recurrent, and currently stable, with no apparent 
recurrence on recent studies.  The examiner stated that 
transitional cell carcinoma of the bladder is primarily 
related to cigarette smoking, and that on review of the most 
recent information available, there was no indication that AO 
herbicide caused transitional cell carcinoma of the bladder; 
that there was no finding of any sufficient evidence that 
transitional cell carcinoma of the bladder is associated with 
exposure to AO or other herbicides used in Vietnam; that, if 
fact, bladder cancer was placed in the limited category with 
no association with herbicide exposure and was the least 
likely of cancers to be associated with herbicide exposure; 
and that on the last update in 1998, inadequate or 
insufficient evidence was found to determine whether such an 
association exists, and no condition in that category had 
been recognized for service-connection.  He further stated 
that the most likely cause of transitional cell carcinoma of 
the bladder is cigarette smoking, which was found in 50 
percent of the cases.  As to prostate cancer, the examiner 
noted that the veteran's Gleason score was 3+4, which was 
found on biopsy in August 2001, and that prostate cancer was 
found to be related to AO herbicide exposure and is not 
related to the veteran's esophageal cancer or his 
transitional cell carcinoma of the urinary bladder.  

A report of VA esophagus and hiatal hernia examination, 
conducted in December 2001, cited the examiner's review of 
the veteran's claims folders and service medical records, 
noted that the veteran claimed service connection for cancer 
of the esophagus and bladder, and peripheral neuropathy due 
to AO herbicide exposure, and that service connection was in 
effect for a neurotic stomach disorder.  The service medical 
records showed that in July 1959, the veteran was admitted 
and treated for heartburn, and that it was noted that he 
drank 5 or 6 bottles of beer daily, while more recent notes 
showed continuation of such alcohol usage; and that he smoked 
for over 20 years.  The service medical records further 
showed that the veteran was treated for gastritis in 1956, 
1957, and 1961; that he had a history of peptic ulcer disease 
dating back to 1961; that in April 1961, he was admitted for 
gastroenteritis; that he presented with heartburn in May 
1961; that he was admitted in April and May 1961 for 
evaluation of gastritis and irritable colon and found to have 
a duodenal ulcer  on an upper gastrointestinal study and X-
ray [sic]; that he was admitted in January 1966 with 
abdominal cramps and diarrhea; that in April 1966, he 
complained of abdominal pain and nausea, vomiting and 
anorexia, and underwent an appendectomy; that an upper 
gastrointestinal study in 1977 showed evidence of a hiatal 
hernia, and that in 1977, he was diagnosed with 
psychophysiologic gastrointestinal disorder; that in April 
1969, he was diagnosed with gastritis and irritable bowel 
syndrome; and that in September 1969, he presented with 
longstanding complaints of nausea, vomiting, diarrhea, and 
epigastric burning relieved with milk and antacids.  In 
addition, more recent records showed that in July 1989, he 
was treated for gastroesophageal reflex disease and 
complained of symptoms of dysphagia to solids and fluids in 
1989; that he was found to have a mid-esophageal squamous 
cell carcinoma, with an October 1989 resection of the tumor 
and esophagectomy, followed by chemotherapy; that on his last 
annual follow-up with esophagastroduodenoscopy, he was found 
to be stable, status post resection of the esophagus with 
gastric pull-up and pyloroplasty, but was otherwise normal; 
and that in September 2001, he was admitted with an upper  
gastrointestinal bleed and given transfusions.  




The examiner cited the veteran's statement that he eats too 
fast and does not chew properly; that food sticks in his 
chest approximately every six months; that he has reflux 
symptoms occasionally on bending over, with a sour taste, 
belching and occasional substernal burning pain; and that 
since his upper gastrointestinal bleed in September, he had 
experienced no further hematemesis, seldom had nausea or 
vomiting, and noted occasional regurgitation after eating 
spicy food.  He denied diarrhea or constipation, and took 
medication to reduce stomach acid.  On physical examination, 
the veteran was alert, oriented, and in no acute distress, 
while his general state of health appeared normal and he did 
not appear to be anemic.  The abdomen was soft and flat, 
nontender, and without distention, bowel sounds were normal, 
and there was no evidence of masses or hepatomegaly.  The 
diagnoses were squamous cell carcinoma of the esophagus, 
resected in 1989, also treated with chemotherapy, currently 
stable with annual follow-up studies; and hiatal hernia with 
gastroesophageal reflux disease and chronic gastritis.  The 
examiner stated that the veteran's squamous cell carcinoma of 
the esophagus had not been found to be associated with AO 
herbicide exposure; that previous independent scientific 
studies of cancers related to AO herbicide exposure had shown 
that it was unlikely that this particular cancer is related 
to AO herbicide exposure; and that the current literature and 
information showed that this cancer had a direct relationship 
with alcohol and smoking exposure.  

A report of VA EMG studies in January 2002 cited the 
veteran's history of numbness in the feet and lower legs 
since the early 1970's, and reported findings of moderate to 
severe peripheral polyneuropathy, with demyelination 
predominantly, and associated mild carpal tunnel syndrome, 
left side; right lower extremity no evaluated due to recent 
fracture.  A January 2002 addendum to the VA neurological 
examination of December 2001 stated that the opinion that the 
veteran's peripheral polyneuropathy was more likely than not 
due to his chronic alcohol use was in error; and that after 
EMG testing and consultation with the neurologist conducting 
the study and who had previously seen the veteran, she had 
determined that the most likely cause of the veteran's 
peripheral polyneuropathy was previous chemical exposure to 
AO herbicide, based upon the acuteness of onset of this 
condition, which was no insidious in character.  The 
reporting neurologist asked that the previous report of VA 
neurological examination be corrected to reflect that the 
most likely cause of the veteran's peripheral polyneuropathy 
was his exposure to AO herbicide, and that other causations 
were discussed and ruled out. 

In a March 2002 letter to his Senator, the veteran enclosed a 
copy of VA's Agent Orange Review of August 1996, February 
1977, and November 1977; a duplicate copy of an excerpt from 
The Merck Manual, titled "Disorders of the Central Nervous 
System."  In an April 2002 letter to the RO, the veteran 
enclosed a copy of the January 2002 EMG study and the January 
2002 addendum to the VA neurological examination of December 
2001 stating that the opinion that the veteran's peripheral 
polyneuropathy was more likely than not due to his chronic 
alcohol use was in error; and that after EMG testing and 
consultation, the most likely cause of the veteran's 
peripheral polyneuropathy was his exposure to AO herbicide, 
and that other causations were discussed and ruled out.  He 
also enclosed VA outpatient treatment records, dated from 
July 2001 to December 2001, which make no reference to the 
onset or etiology of his peripheral neuropathy, squamous cell 
carcinoma of the esophagus, or postoperative residuals of 
transitional cell carcinoma of the bladder.

A rating decision of April 2002 granted service connection 
for diabetes mellitus cancer as residual to AO herbicide 
exposure; deferred a decision on the veteran's claims for 
service connection for prostate cancer as residual to AO 
herbicide exposure, and for service connection for post-
traumatic stress disorder (PTSD) with depression; confirmed 
the denial of service connection for peripheral neuropathy; 
and determined that new and material evidence had not been 
submitted to reopen the claims for service connection for 
postoperative residuals of squamous cell carcinoma of the 
esophagus and postoperative residuals of transitional cell 
carcinoma of the bladder.  The veteran was informed of that 
decision by RO letter of April 2002, which informed him of 
his right to appeal and of the provisions of the VCAA.  That 
letter also informed the veteran of the specific evidence 
needed to establish service connection for those disabilities 
and of VA's duty to assist him in obtaining that evidence; 
that VA would request any evidence in the possession of VA or 
any federal agency, or any person, agency or company who had 
relevant records if he would execute and submit medical 
record release authorizations providing the names, addresses, 
condition treated and time of treatment.  He was also 
informed that he could obtain that evidence and send it 
direct to VA.  

A Supplemental Statement of the Case was issued in April 2002 
addressing the issues of service connection for peripheral 
neuropathy, for postoperative residuals of squamous cell 
carcinoma of the esophagus; and for postoperative residuals 
of transitional cell carcinoma of the bladder.  That document 
stated that the denial of the veteran's claim for service 
connection for peripheral neuropathy was confirmed and 
continued, and that new and material evidence had not been 
submitted to reopen the claims for postoperative residuals of 
squamous cell carcinoma of the esophagus; and for 
postoperative residuals of transitional cell carcinoma of the 
bladder, citing the law and regulations pertaining to the 
reopening of previously finally claims, and the provisions 
pertaining to presumptive service connection for chronic 
diseases manifested to a compensable degree within the 
initial postservice year, and diseases associated with 
exposure to herbicide agents in veterans who served in the 
Republic of Vietnam during the Vietnam Era.   

In letters to the RO, received in April and May 2002, the 
veteran provided additional evidence and argument in support 
of his claims, including a September 1999 Agent Orange 
general information bulletin from VA's Environmental Agents 
Service, as well as a copy of an April 2002 letter to his 
Congressman.  He continued to express disagreement with the 
denial of his claims for peripheral neuropathy as residual to 
AO herbicide exposure, for postoperative residuals of 
squamous cell carcinoma of the esophagus; and for 
postoperative residuals of transitional cell carcinoma of the 
bladder.

An April 2002 addendum to the December 2001 VA genitourinary 
examination report, received in June 2002, stated that the 
veteran has prostate cancer proven by needle biopsies in 
August 2001, but had undergone no surgery, radiation, or 
treatment to date; that his urologist stated that they are in 
a "watch and wait" mode; that the veteran currently had no 
symptoms related to the cancer; and that the veteran's 
prostate cancer is not related to his transitional cell 
cancer of the bladder.  He enclosed VA pathology reports 
diagnosing moderate differentiated adenocarcinoma of the 
prostate.  

A report of VA PTSD examination, conducted in May 2002, cited 
the veteran's service in the Republic of Vietnam in 1966-
1967, and the opinion in December 2002 that his peripheral 
neuropathy was likely caused by exposure to AO herbicide 
while in the Republic of Vietnam, and diagnosed anxiety 
disorder.  A rating decision of July 2002 granted service 
connection for an anxiety disorder and for prostate cancer as 
residual to AO herbicide exposure; denied service connection 
for PTSD; denied Dependents Educational Assistance benefits 
under Chapter 35; and denied special monthly compensation 
based upon being housebound.  The veteran was notified of 
those determinations and of his right to appeal by RO letter 
of July 2002, which further discussed the provisions of the 
VCAA.

In a July 2002 letter to the RO, the veteran continued to 
take issue with the denial of his claims for service 
connection for peripheral neuropathy as residual to AO 
herbicide exposure, and service connection for  postoperative 
residuals of squamous cell carcinoma of the esophagus; and 
for postoperative residuals of transitional cell carcinoma of 
the bladder.

A rating decision of July 2002 granted special monthly 
compensation based upon being housebound, and the veteran was 
notified of that determination and of his right to appeal by 
RO letter of August 2002, which further discussed the notice 
and assistance provisions of the VCAA.



II.  Analysis

Service Connection: Peripheral Neuropathy as Residual to AO 
Herbicide Exposure.

A rating decision of December 1997 denied service connection 
for chronic peripheral neuropathy on a direct or presumptive 
basis, or as residual to AO herbicide exposure, and the 
veteran appealed.  A Board decision of June 2001 determined 
that the veteran had perfected that appeal by the timely 
filing of his Substantive Appeal, and that issue is currently 
in proper appellate status before the Board.  The issue of 
whether new and material evidence has been submitted to 
reopen that claim, denied by rating decision of September 
2000, is moot, since a favorable determination as to that 
issue would merely entitle the veteran to de novo review of 
that claim , while his timely appeal of the rating decision 
of December 1997 independently affords him entitlement to de 
novo review of that issue.  

In order to establish service connection for claimed 
disability, the facts, as shown by evidence, must demonstrate 
that a particular disease or injury resulting in current 
disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2002); 38 C.F.R. 
§ 3.303(a) (2002).  Service connection may also be granted on 
a presumptive basis for certain chronic disabilities, 
including peripheral neuropathy, when manifested to a 
compensable degree within the initial post service year.  
38 C.F.R. §§ 3.307(a), 3.309(a) (2002).  

Disability which is proximately due to or the result of  a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310(a) (2002).  The Court has held that the term 
"disability" as used in 38 U.S.C.A. § 1110 (West 1991) 
refers to impairment of earning capacity, and that such 
definition mandates that any additional impairment resulting 
from an already service-connected condition, regardless of 
whether or not the additional impairment is itself a separate 
disease or injury caused by the service-connected condition, 
shall be compensated (emphasis in original).  Thus, pursuant 
to 38 U.S.C.A. §  1110 and 38 C.F.R. §  3.310(a) (2002), when 
aggravation of a veteran's nonservice-connected condition is 
proximately due to or the result of a service-connected 
condition, such veteran shall be compensated for the degree 
(but only that degree) over and above the degree of 
disability existing prior to the aggravation.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed in 
sound condition except for defects noted when examined and 
accepted for service.  38 U.S.C.A. § 1111, 1137 (West 1991 & 
Supp. 2002); 38 C.F.R. § 3.304(b) (2002).  Clear and 
unmistakable evidence that the disability existed prior to 
service will rebut this presumption.  38 U.S.C.A. § 1111 
(West 1991 & Supp. 2002); 38 C.F.R. § 3.304(b) (2002).  

If a condition noted during service is not shown to be 
chronic, then continuity of symptomatology after service 
generally is required for service connection.  38 C.F.R. § 
3.303(b) (2002).  The chronicity provision of 38 C.F.R. 
§ 3.303(b) is applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded or reopened on 
the basis of  38 C.F.R. § 3.303(b) if the condition is 
observed during service or any applicable presumption period, 
continuity of symptomatology is demonstrated thereafter, and 
competent evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).

A disease associated with exposure to certain herbicide 
agents listed in § 3.309(e) will be considered to have been 
incurred in service under the circumstances outlined in this 
section even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. § 1116(a),(b) 
(West 1991 & Supp. 2002); 38 C.F.R. § 3.307(a) (2002).  For 
the purposes of this section, the term "herbicide agent" 
means a chemical in an herbicide used in support of the 
United States and allied military operations in the Republic 
of Vietnam during the period beginning on January 9, 1962, 
and ending on May 7, 1975, specifically: 2,4-D; 2,4,5-T and 
its contaminant TCDD; cacodylic acid; and picloram.  38 
U.S.C.A. §  1116(a)(4) (West 1991 & Supp. 2002);  38 C.F.R. 
§ 3.307(a)(6)(i) (2002).

The diseases listed at Sec. 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that  chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy shall have become manifest 
to a degree of 10 percent or more within a year, and 
respiratory cancers within 30 years, after the last date on 
which the veteran was exposed to an herbicide agent during 
active military, naval,  or air service.  38 U.S.C.A. 
§ 1116(a)(3) (West 1991 & Supp. 2002);  38 C.F.R. 
§ 3.307(a)(6)(ii) (2001).  A veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975 and has a disease listed at § 3.309(e) 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  The last date on which such a veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975.  "Service in the Republic 
of  Vietnam" includes service in the waters offshore and 
service in other locations if the conditions of service 
involved duty or visitation in the Republic of Vietnam.  38 
U.S.C.A. §§  501(a), 1116(a)(3) (West 1991 & Supp. 2002);  
38 C.F.R. § 3.307(a)(6)(iii) (2002).  

If a veteran was exposed to an herbicide agent during active 
military,  naval, or air service, the following diseases 
shall be service-connected if the requirements of Sec. 
3.307(a)(6) are met even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of § 3.307(d) are also satisfied:  
Chloracne or other acneform disease consistent with 
chloracne; Hodgkin's disease; Type 2 diabetes (also known as 
Type II diabetes mellitus or adult onset diabetes); Multiple 
myeloma; Non-Hodgkin's lymphoma; Acute and subacute 
peripheral neuropathy; Porphyria cutanea tarda; Prostate 
cancer; Respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea); Soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma). 

Note 1: The term "soft-tissue sarcoma" includes the 
following: Adult fibrosarcoma; Dermatofibrosarcoma 
protuberans; Malignant fibrous histiocytoma; Liposarcoma; 
Leiomyosarcoma; Epithelioid leiomyosarcoma (malignant 
leiomyoblastoma); Rhabdomyosarcoma; Ectomesenchymoma; 
Angiosarcoma (hemangiosarcoma and lymphangiosarcoma); 
Proliferating (systemic) angioendotheliomatosis; Malignant 
glomus tumor; Malignant hemangiopericytoma; Synovial sarcoma 
(malignant synovioma); Malignant giant cell tumor of tendon 
sheath; Malignant schwannoma, including malignant schwannoma 
with rhabdomyoblastic differentiation (malignant Triton 
tumor); glandular and epithelioid malignant schwannomas; 
Malignant mesenchymoma; Malignant granular cell tumor; 
Alveolar soft part sarcoma; Epithelioid sarcoma; Clear cell 
sarcoma of tendons and aponeuroses; Extraskeletal Ewing's 
sarcoma; Congenital and infantile fibrosarcoma; and Malignant 
ganglioneuroma.

Note 2: For purposes of this section, the term acute and 
subacute peripheral neuropathy means transient peripheral 
neuropathy that appears within weeks or months of exposure to 
an herbicide agent and resolves within two years of the date 
of onset.  38 U.S.C.A §§  501(a), 1116 );  38 C.F.R. 
§ 3.309(e) (2001).  The VA has determined that a presumption 
of service connection based on exposure to herbicides used in 
the Republic of Vietnam during the Vietnam era is not 
appropriate for any condition for which the Secretary has not 
determined that a presumption of service connection is 
warranted.  59 Fed. Reg. 341 (1994).  Neither chronic 
peripheral neuropathy, squamous cell carcinoma of the 
esophagus nor transitional cell carcinoma of the urinary 
bladder are among those conditions.  38 C.F.R. § 3.309(e) 
(2001). 

The Court has held that a lay person, such as the veteran, is 
not competent to offer evidence that requires medical 
knowledge, such as the diagnosis or cause of a disability.  
See Grottveit v. Brown,  5 Vet. App. 91, 93 (1993);  Espiritu 
v. Derwinski,  2 Vet. App. 492, 495 (1992).  If such 
testimony is not competent, it cannot be probative.  The 
Court has further held that a veteran's statements are 
competent as to the onset and continuity of symptomatology, 
including pain.  Heuer v. Brown,  7 Vet. App. 379, 384 
(1995);  Falzone v. Brown,  8 Vet. App. 398, 405 (1995).

The Court has held that a lay person, such as the veteran, is 
not competent to offer evidence that requires medical 
knowledge, such as the diagnosis or cause of a disability.  
See Grottveit v. Brown,  5 Vet. App. 91, 93 (1993);  Espiritu 
v. Derwinski,  2 Vet. App. 492, 495 (1992).  If such 
testimony is not competent, it cannot be probative.  Although 
the Board is obligated to consider hearing testimony, in 
evaluating such testimony it may consider such factors as 
self interest.  See Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) [interest may affect the credibility of testimony]; 
cf. Pond v. West, 12 Vet. App. 341, 346 (1999).

The Court has held that the Board has the duty to assess the 
credibility and weight to be given to the evidence, but must 
provide reasons and bases for rejecting critical evidence, 
expert or otherwise.  See Madden v. Gober, 125 F.3d 1477, 
1481 (Fed.Cir. 1997);  Gabrielson v. Brown, 7 Vet. App. 36, 
39-40 (1994);  Wood v. Derwinski,  1 Vet. App. 190, 193 
(1991).  In assessing such evidence, the failure of the 
physician to provide a basis for his opinion goes to the 
weight or credibility of the evidence in the adjudication of 
the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 
382 (1998).  Other factors for assessing the probative value 
of a medical opinion are the physician's access to the claims 
file and the thoroughness and detail of the opinion.  See 
Prejean v. West, 13 Vet. 444, 448-9 (2000).  In some cases, 
the physician's special qualifications or expertise in the 
relevant medical specialty or lack thereof may be a factor.  
In every case, the Board must support its conclusion with an 
adequate statement of its reasoning of why it found one 
medical opinion more persuasive than the other.  

The Board must account for the evidence it finds persuasive 
or unpersuasive and provide reasons for rejecting material 
evidence favorable to the claim.  Gabrielson v. Brown, 7 vet. 
App.36, 39-40 (1994).  It is not error for the Board to favor 
one competent medical opinion over another when the Board 
gives an adequate statement of reasons and bases.  Owens v. 
Brown, 7 Vet. App. 429, 432-3 (1

The evidence in this case shows that no defects or pertinent 
abnormalities were shown on the veteran's service entrance 
examination in November 1948, and he is entitled to the 
presumption of soundness at service entry.  38 U.S.C.A. 
§ 1111, 1137 (West 1991 & Supp. 2002).  Peripheral neuropathy 
was not demonstrated or diagnosed during active service, at 
the time of service separation, or within the initial 
postservice year.  The first clinical evidence of peripheral 
neuropathy is dated in August 1980, approximately 5 years 
after final service separation, at which time the veteran 
complained of numbness of the toes of 30 days duration, and 
generalized mild to moderate sensorimotor polyneuropathy, 
without evidence of a right lower extremity radiculopathy, 
thought by the consulting neurologists to be a result of his 
chemotherapy.  During hospitalization in June and July 1992, 
the veteran again complained of episodic numbness in his 
right lower extremity, and it was again clinically noted that 
he suffered from a peripheral neuropathy secondary to his 
chemotherapy.  An August 1987 letter from Dr. G.R.W. states 
that he had treated the veteran since 1989 for peripheral 
neuropathy, and that, based upon documents presented by the 
claimant, Vietnam veterans who were exposed to herbicides are 
now eligible for compensation for peripheral neuropathy.  
That is not a correct statement of the law and regulations 
establishing presumptive entitlement to service connection 
for acute and subacute peripheral neuropathy.  The term acute 
and subacute peripheral neuropathy means a transient 
peripheral neuropathy that appears within weeks or months of 
exposure to an herbicide agent and resolves within two years 
of the date of onset.  38 U.S.C.A §§  501(a), 1116 (West 
Supp. 2002);  38 C.F.R. § 3.309(e) (2002).  Contrary to the 
assertions of Dr. G.R.W., peripheral neuropathy was initially 
demonstrated and diagnosed in August 1990, and was attributed 
at that time to chemotherapy.  The medical evidence of record 
does not establish or suggest that the claimant has ever had 
a transient peripheral neuropathy that appeared within weeks 
or months of exposure to an herbicide agent and resolved 
within two years of the date of onset.  

The record shows that the veteran served in the Republic of 
Vietnam in 1966 and 1967, and is presumed to have been 
exposed to a herbicide agent during such service.  38 
U.S.C.A. §§  501(a), 1116(a)(3) (West 1991 & Supp. 2002);  
38 C.F.R. § 3.307(a)(6)(iii) (2002).  In addition, the 
claimant has specified particular instances of exposure to 
herbicides while in Vietnam.  

The veteran's recent assertions that he had a history of 
numbness in the feet and lower legs since the early 1970's, 
or that such started suddenly one morning in 1975 is not 
supported by the evidentiary record and the Board notes that 
peripheral neuropathy was not mentioned in his original 
application for VA compensations benefits in November 1975.  
In addition, the record shows that hospital treatment records 
from IAH, dated in January 1976, show that the veteran's 
neurologic system was normal, while a report of VA general 
medical examination of the veteran, conducted in August 1976, 
disclosed that his neurological system was normal.  
Similarly, a June 1977 report of medical examination of the 
veteran for employment as a file clerk at a service 
department hospital, conducted by a private physician, states 
that the veteran's neurological examination was completely 
normal, and another report of medical examination of the 
veteran for the same position, conducted by a private 
physician in August 1977, disclosed that his neurological 
examination was normal, with no motor or sensory loss, equal 
and active reflexes, and good muscle tone in calves and 
thighs, bilaterally.  To the same point, on VA orthopedic and 
gastrointestinal examination in August 1977, no neurological 
abnormalities were noted.  In August 1990, the veteran was 
admitted to IAH with complaints of numbness of the toes "of 
30 days duration," and it was noted that his last 
chemotherapy had been completed at the end of May 1990.  
Outpatient treatment records from IAH, dated in January 1981, 
show that the veteran reported that he had experienced no 
major illnesses, and that his neurological examination was 
found to be within normal limits.  That medical evidence is 
inconsistent with the veteran's claims that peripheral 
neuropathy was manifest in the early 1970's or had its onset 
when he awoke one morning in 1975. 

The Board has considered the August 1987 letter from Dr. 
G.R.W., which states that he had treated the veteran since 
1989 for peripheral neuropathy, and that, based upon 
documents presented to him by the claimant, "Vietnam 
veterans who were exposed to herbicides are now eligible for 
compensation for peripheral neuropathy."  That statement 
represents an erroneous assertion regarding VA law and 
regulations, rather than a medical opinion which links the 
veteran's current chronic peripheral neuropathy to his AO 
herbicide exposure.  Similar statements, including assertions 
that the veteran has severe peripheral neuropathy which 
causes balance problems, do not link or relate the veteran's 
peripheral neuropathy to AO herbicide exposure. 

The assertion that "Vietnam veterans who were exposed to 
herbicides are now eligible for compensation for peripheral 
neuropathy"  is not a correct statement of the law and 
regulations establishing presumptive entitlement to service 
connection for acute and subacute peripheral neuropathy to 
veterans exposed to herbicides in the Republic of Vietnam.  
The term acute and subacute peripheral neuropathy means a 
transient peripheral neuropathy that appears within weeks or 
months of exposure to an herbicide agent and resolves within 
two years of the date of onset.  38 U.S.C.A §§  501(a), 1116 
(West Supp. 2002);  38 C.F.R. § 3.309(e) (2002).  Contrary to 
the assertions of Dr. G.R.W., peripheral neuropathy was 
initially demonstrated and diagnosed in August 1990, and was 
attributed at that time to chemotherapy.  The medical 
evidence of record does not establish or suggest that the 
claimant has ever had a transient peripheral neuropathy that 
appeared within weeks or months of exposure to an herbicide 
agent and resolved within two years of the date of onset.  

Based upon the foregoing, the Board finds that service 
connection on a direct or presumptive basis for peripheral 
neuropathy is not warranted.  In addition, acute or subacute 
peripheral neuropathy, by which is meant transient peripheral 
neuropathy that appears within weeks or months of exposure to 
an herbicide agent and resolves within two years of the date 
of onset, was not demonstrated or diagnosed within the 
applicable presumptive period, and service connection for 
acute or subacute peripheral neuropathy as residual to AO 
herbicide exposure is not warranted.  38 U.S.C.A §§  501(a), 
1116 (West 1991 & Supp. 2002);  38 C.F.R. § 3.309(e) (2002).  

The Board has considered a report of VA neurological 
examination, conducted in December 2001, which cited the 
examiner's review of the veteran's claims folders and service 
medical records, and noted that the service medical records 
showed no evidence of treatment for peripheral nerve 
problems; that the veteran stated that he had experienced 
continuous peripheral neuropathy since 1975; that on a 
previous VA compensation examination in 1977, the veteran 
complained of sudden onset of tingling of the toes when he 
awoke one morning in 1975, with no evidence of change since 
that time; and that the veteran reported a continuous loss of 
feeling in a stocking distribution in his lower extremities 
and feet.  The examiner further noted that the medical 
records showed that the veteran had used alcohol chronically 
since the 1950's, specifically since July 1959, when he was 
noted to be drinking 5 or 6 bottles of beer a day, and that 
more recent notes showed that this behavior had continued.  
He further called attention to an [August] 1990 EMG study 
diagnosing peripheral neuropathy, and medication with 
Tegretol, and a March 2000 neurological evaluation citing 
complaints of swelling, numbness and tingling in his legs 
since 1977 or 1978, with balance problems, and a notation of 
the veteran's history of frequent use of alcohol.  The 
diagnosis was peripheral neuropathy, chronic, cause unknown, 
and the examining neurologist stated that there was no way to 
determine whether a chemical agent was involved, and that the 
past events most likely involved was chronic alcohol use.  

The Board notes that the veteran served on active duty for 
more than 26 years prior to service retirement as an E-7 in 
February 1975; that the medical record is devoid of any 
clinical evidence of excessive alcohol use during or after 
active service; that the record shows that the veteran has no 
organomegaly of liver or spleen; and that his service and 
postservice laboratory studies show normal liver function 
tests.  For the reasons stated, the Board does not find that 
particular evidence to be persuasive.  

In addition, the record further shows that a report of VA EMG 
studies in January 2002 cited the veteran's history of 
numbness in the feet and lower legs since the early 1970's, 
and reported findings of moderate to severe peripheral 
polyneuropathy, with demyelination predominantly, and 
associated mild carpal tunnel syndrome, left side; right 
lower extremity not evaluated due to recent fracture.  More 
significantly, a January 2002 addendum to the report of VA 
neurological examination of December 2001 stated that the 
previously stated opinion that the veteran's peripheral 
polyneuropathy was more likely than not due to his chronic 
alcohol use was in error; and that after EMG testing and 
consultation with the neurologist conducting the study and 
who had previously seen the veteran, it was determined that 
the most likely cause of the veteran's peripheral 
polyneuropathy was his previous chemical exposure to AO 
herbicide, based upon the acuteness of onset of this 
condition, which was not insidious in character.  The 
reporting neurologist asked that his previous report of VA 
neurological examination be corrected to reflect that the 
most likely cause of the veteran's peripheral polyneuropathy 
was his exposure to AO herbicide, and stated that other 
causations were discussed and ruled out.  

Based upon the foregoing, the Board finds that during the 
pendency of this appeal, the veteran has submitted competent 
medical evidence, consisting of medical opinions from VA 
neurologists, which link or relate the veteran's chronic 
peripheral neuropathy to AO herbicide exposure while serving 
in the Republic of Vietnam.  The Federal Circuit Court has 
held that the provisions of the Veteran's Dioxin and 
Radiation Exposure Compensation Standards (Radiation 
Exposure) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727-
29 (1984) do not preclude a veteran from establishing service 
connection with proof of actual direct causation.  See Combee 
v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Based upon that 
medical opinion, the Board finds that the veteran has 
submitted competent medical evidence which links his chronic 
peripheral neuropathy to AO herbicide exposure while serving 
in the Republic of Vietnam.  Accordingly, the appeal for 
service connection for chronic peripheral neuropathy as 
residual to AO herbicide exposure is granted.  Combee, id., 
34 F.3d 1039 (Fed. Cir. 1994).


New and Material Evidence: Service Connection for Squamous 
Cell Carcinoma of the Esophagus and Transitional Cell 
Carcinoma of the Urinary Bladder 

And

Service Connection: Squamous Cell Carcinoma of the Esophagus 
and Transitional Cell Carcinoma of the Urinary Bladder as 
Residuals of AO Herbicide Exposure


Under Barnett v. Brown,  83 F.3d. 1380 (Fed.Cir.1996), any 
statutory tribunal must ensure that it has jurisdiction over 
each case before adjudicating the merits, a potential 
jurisdictional defect may be raised by the court or tribunal 
sua sponte or by any party and at any stage in the 
proceedings and, once apparent, must be adjudicated.  Title 
38 U.S.C.A. § 7104(b) does not vary the Board's jurisdiction 
according to how the RO ruled.  Accordingly, the Board must 
independently address the issue of whether new and material 
evidence has been submitted to reopen the claims of 
entitlement to service connection for squamous cell carcinoma 
of the esophagus or transitional cell carcinoma of the 
urinary bladder on a direct, presumptive or secondary basis.  

If new and material evidence has been submitted or secured 
with respect to a claim which had been disallowed, VA shall 
reopen the claim and review the former disposition of the 
claim.  38 U.S.C.A. § 5108 (West 1991 & Supp. 2002); 
38 C.F.R. § 3.156(a) (2002)  

It is well-settled law that the submission of new and 
material evidence by a VA claimant to reopen a previously 
denied claim is a jurisdictional prerequisite to the 
reexamination of the veteran's claim by VA and the Board.  
The Board is obligated by law to conduct a de novo review of 
this issue.  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed.Cir. 
1996);  Butler v. Brown, 9 Vet. App. 167, 171 (1996);  38 
U.S.C.A. §§ 5108, 7104(b) (West 1991 & Supp. 2002) .

Pursuant to  38 U.S.C.A. § 5108, the Secretary must reopen a 
finally disallowed claim when new and material evidence is 
presented or secured with respect to that claim.  Knightly v. 
Brown, 6 Vet. App. 200 (1994).  Only evidence presented since 
the last final denial on any basis (either upon the merits of 
the case, or upon a previous adjudication that no new and 
material evidence had been presented), will be evaluated in 
the context of the entire record.  Evans v. Brown, 
9 Vet. App. 273 (1996).

New and material evidence has been defined as evidence which 
has not been previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration.  It must be neither cumulative 
nor redundant and by itself or in connection with evidence 
previously assembled be so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  New and 
material evidence must be presented or secured since the time 
that the claim was finally disallowed on any basis.  Evans v. 
Brown, No. 93-1220 (U.S. Vet. App. Aug. 1, 1996).  Evidence 
presented since the last final disallowance need not be 
probative of all elements required to award the claim, but 
need be probative only as to each element that was a 
specified basis for the last disallowance.  See Glynn v. 
Brown, 6 Vet. App. 523, 528-29 (1994).  

In  Elkins v. West, 12 Vet. App. 209 (1999), the United 
States Court of Appeals for Veterans Claims (Court) held the 
Board must first determine whether the veteran has presented 
new and material evidence under 38 C.F.R. § 3.156(a) in order 
to have a finally denied claim reopened under 
38 U.S.C.A. § 5108.  Then, if new and material evidence has 
been submitted, the Board may proceed to evaluate the merits 
of the claim but only after ensuring the VA's duty to assist 
has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. 
App. 321, 328 (1999).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  The truthfulness of 
such statements is presumed for the limited purposes of 
determining whether new and material evidence has been 
presented. See Justus v. Principi, 3 Vet. App. 510, 513 
(1992); but also see Duran v. Brown, 7 Vet. App. 216, 220 
(1994) [the presumption of credibility does not apply if the 
evidence is inherently false or untrue].  see also Butler v. 
Brown, 9 Vet. App. 167, 171 (1996) [physician's statement 
merely reciting veteran's assertions not material].  Medical 
evidence which is simply information recorded by a medical 
examiner, unenhanced by any additional medical comment by the 
examiner, does not constitute "competent medical evidence' 
and does not enjoy the presumption of credibility cited in 
Justus, above, for purposes of reopening a claim.  LeShore v. 
Brown, 8 Vet. App. 406 (1995).  A medical professional is not 
competent to opine as to matters outside the scope of his or 
her expertise, and a bare transcription of a lay history is 
not transformed into "competent medical evidence merely 
because the transcriber happens to be a medical professional.  
LeShore v. Brown, 8 Vet. App. 406 (1995). 

The evidence previously of record shows that the veteran's 
service medical records, including reports of routine medical 
examinations, are silent for complaint, treatment, findings 
or diagnoses of squamous cell carcinoma of the esophagus and 
transitional cell carcinoma of the urinary bladder during 
active service, at the time of final service separation, or 
within the initial postservice year.  Further, the veteran's 
contentions that episodes of bloody urine during active 
service were evidence of the onset of transitional cell 
carcinoma of the urinary bladder are not substantiated in the 
medical record, which is devoid of clinical findings or 
diagnosis of bloody urine during active service, and the 
Board notes that service connection for bloody urine was 
denied by rating decision of April 2000, and that decision 
was not appealed.  Transitional cell carcinoma of the urinary 
bladder was first diagnosed in April 1988, following an 
episode of an episode of gross hematuria in March 1988, while 
squamous cell carcinoma of the esophagus was first shown by 
biopsies in October 1989.  

As to the veteran's contention that his squamous cell 
carcinoma of the esophagus is secondary to service-connected 
psychophysiological gastrointestinal reaction , the record 
shows that in December 1994, a VA oncologist reviewed the 
veteran's medical records, cited the veteran's history of 
chronic acid-peptic reflux and gastroesophageal reflux, and 
his diagnosis of mid-esophageal cancer.  The examining 
oncology specialist noted that there is evidence of an 
increased incidence of cancer of the esophagus in patients 
who have Barrett's esophagus, and that, presumably, Barrett's 
esophagus arises as the result of chronic gastroesophageal 
reflux.  He further noted that these carcinomas are uniformly 
adenocarcinomas and arise in the distal esophagus or at the 
gastroesophageal junction, and that, in the veteran's case, 
the tumor arose at the mid-esophagus and was a squamous cell 
carcinoma.  He stated that the exact etiology of those tumors 
was unknown although tobacco abuse/alcohol were felt to be 
two of the most common contributing factors.  He concluded 
that the evidence and the records supported a finding that 
the veteran had a chronic problem with acid-peptic reflux and 
gastroesophageal reflux, with symptoms dating back to 1961; 
and that present medical knowledge and literature did not 
support chronic reflux as a cause of a mid-esophageal 
squamous cell carcinoma. 

The December 1994 report from a VA oncologist is credible and 
warrants significant weight with respect to the claim that 
carcinoma of the esophagus is secondary to the veteran's 
service-connected psychophysiologic gastrointestinal 
reaction, now rated as gastritis.  That report indicates that 
the cited review and medical opinion was provided by a VA 
oncologist, who specializes in tumors, the relevant medical 
specialty; that he had access to the claims file, including 
the veteran's service medical records and postservice medical 
records; and that he provided a thorough and detailed opinion 
as to the matter at issue, with an adequate statement of his 
reasoning.

The foregoing evidence formed the basis of the Board's 
decision of September 1996 decision which denied service 
connection for squamous cell carcinoma of the esophagus and 
transitional cell carcinoma of the urinary bladder on a 
direct, presumptive or secondary basis, finding that such 
disabilities were not incurred in or aggravated during active 
service, were not manifest during the initial postservice 
year, and were not proximately due or the result of active 
service or a service-connected disability.  In the absence of 
an appeal, that decision became final.  That decision further 
noted that the veteran had not contended or submitted 
evidence showing that his carcinoma of the esophagus and the 
urinary bladder was residual to AO herbicide exposure, and 
did not resolve that issue.  Thus, the Board decision of 
September 1996 was not final as to the issues of service 
connection for  squamous cell carcinoma of the esophagus or 
transitional cell carcinoma of the urinary bladder as 
residual to AO herbicide exposure.  

In January 1998 and subsequently, the undertook to reopen his 
claims for service connection for carcinoma of the esophagus 
and the urinary bladder on a direct, secondary or presumptive 
basis, and a rating decision of March 1998 determined that 
new and material had not been submitted to reopen the claims 
for service connection for carcinoma of the esophagus or the 
urinary bladder on a direct, secondary or presumptive basis.  
Thereafter, rating decisions of April 2000 and September 2000 
each determined that new and material had not been submitted 
to reopen the claims for service connection for squamous cell 
carcinoma of the esophagus or the transitional cell carcinoma 
of the urinary bladder on a direct, secondary or presumptive 
basis, and the veteran appealed the latter decision.  The 
rating decision of September 2000 also denied the claims for 
service connection for squamous cell carcinoma of the 
esophagus and transitional cell carcinoma of the urinary 
bladder as residual to AO herbicide exposure, and RO 
acknowledged receipt of the claimant's Notice of Disagreement 
as to the denial of those claims by RO letter of November 3, 
2000.  The claimant and his representative were provided a 
Statement of the Case citing the applicable law and 
regulations applicable to the issue of service connection for 
peripheral neuropathy as residual to AO herbicide exposure in 
December 2000, together with Supplemental Statement of the 
Case citing the applicable law and regulations applicable to 
the issues of service connection for squamous cell carcinoma 
of the esophagus or the transitional cell carcinoma of the 
urinary bladder as residual to AO herbicide exposure in April 
2002.  

The record shows that the veteran's complete service medical 
records, as well as all postservice medical records of the 
veteran from IAH and FAMC through January 1994, had been 
received at the RO in January 1994.  The duplicate copies of 
evidence which has already been reviewed and considered is 
not new.  Further, additional medical records which do not 
address the disability at issue, or which do not relate that 
disability to the claimant's period of active service, or to 
a service-connected disease or injury, cannot be material to 
such issues.  

In addition, the veteran has submitted numerous letters in 
which he reasserts his basic contentions, followed by the 
repeated submission of duplicate copies of those letters and 
materials.  The veteran's contentions have been repeatedly 
reviewed and considered in prior final decisions denying his 
claims for service connection for squamous cell carcinoma of 
the esophagus and transitional cell carcinoma of the urinary 
bladder on a direct, presumptive or secondary basis.  As the 
probative value of the veteran's statements with respect to 
his claims for service connection for peripheral neuropathy, 
squamous cell carcinoma of the esophagus and transitional 
cell carcinoma of the urinary bladder on a direct, 
presumptive or secondary basis had previously been assessed 
and rejected by the Board in its September 1996 decision, and 
by the RO in its prior final denial of those claims in March 
1998, such statements are redundant of prior contentions and 
do not constitute new and material evidence.  See Reid v. 
Derwinski, 2 Vet. App. 312, 315 (1992).  

The additional evidence submitted in this case continues to 
show that no defects were shown on the veteran's service 
entrance examination in November 1948, and that he is 
entitled to the presumption of soundness at service entry.  
38 U.S.C.A. § 1111, 1137 (West 1991 & Supp. 2002).  The 
veteran's service medical records, including reports of 
routine medical examinations, remain silent for complaint, 
treatment, findings or diagnoses of squamous cell carcinoma 
of the esophagus or transitional cell carcinoma of the 
urinary bladder during active service, at the time of service 
retirement, or within the initial postservice year.  As 
before, the additional evidence submitted continues to show 
that squamous cell carcinoma of the esophagus and 
transitional cell carcinoma of the urinary bladder were not 
demonstrated or diagnosed during active service or at the 
time of service separation, and malignant tumors were not 
manifest during the initial postservice year.  38 U.S.C.A. 
§§ 1101, 1110, 1111, 1112, 1113, 1131, 1137 (West 1991 & 
Supp. 2002);  38 C.F.R. § 3.307(a), 3.309(a) (2002).  Also as 
before, the first evidence of transitional cell carcinoma of 
the bladder is dated in April 1988, more than 13 years after 
final service separation, and the first evidence of squamous 
cell carcinoma of the esophagus is dated in October 1989, 
more than 14 years after final service separation.  None of 
that evidence is new, and all of it has been reviewed and 
considered at the time of the prior determinations that 
service connection on a direct, presumptive, or secondary 
basis for squamous cell carcinoma of the esophagus and for 
transitional cell carcinoma of the urinary bladder is not 
warranted.  

The service medical records are silent for bloody urine or 
any other significant genitourinary tract or bladder disorder 
during the veteran's period of active service, while the 
veteran's inservice complaint of a sore throat in January 
1957 was diagnosed as mild pharyngitis, and other, similar 
complaints were examined, treated and diagnosed, with no 
showing of squamous cell carcinoma of the esophagus or 
transitional cell carcinoma of the urinary bladder.  In 
addition, the service medical records show what has 
repeatedly been described as a questionable report of 
duodenal ulcer in April and May 1961, and the veteran 
challenges the RO to prove that such ulcer was cured.  The 
Board finds, however, that it is more to the point to note 
that the medical record is devoid of any other, additional or 
confirmatory findings of duodenal ulcer or of any evidence of 
a duodenal ulcer crater on any of the claimant's multiple 
ESG's and gastroscopies performed during his remaining period 
of active service or on postservice medical treatment and 
examinations.  In addition, the clinical cover sheet and 
hospital summary for that period of hospitalization shows no 
diagnosis of duodenal ulcer.  To the same point, the medical 
record is devoid of any findings of an esophageal ulcer 
during active service in May 1961, or at any time prior to 
October 1989.  

The additional evidence added to the record since the last 
final rating decision of March 1998 denying service 
connection for squamous cell carcinoma of the esophagus 
includes a May 2000 VA esophagus and hiatal hernia 
examination, which cited the examiner's review of medical 
documents provided by the veteran showing a history [sic] of 
ulcer disease in 1961, a 1988 problem with swallowing, an 
esophagectomy in 1989, and an esophagogastroduodenoscopy in 
[March] 2000.  The veteran complained of daily reflux and 
occasional pyrosis in the epigastrium, associated with 
substernal or arm pain, but denied hematemesis, nausea, or 
melena, and denied dysphagia since his surgery.  The 
diagnoses were chronic active gastritis, and gastroesophageal 
reflux disease which was found to be unrelated to the 
veteran's psychophysiologic problems and his previous surgery 
for cancer.  

Another report of VA esophagus and hiatal hernia examination, 
conducted in December 2001, cited the examiner's review of 
the veteran's claims folders and service medical records, 
noted that the veteran claimed service connection for cancer 
of the esophagus and bladder due to AO herbicide exposure, 
and that service connection was in effect for a neurotic 
stomach disorder.  He cited the veteran's service medical 
records showing that in July 1959, the veteran was admitted 
and treated for heartburn; that it was noted that he drank 5 
or 6 bottles of beer daily, while more recent notes showed 
continuation of such alcohol usage; and that he smoked for 
over 20 years.  In addition, more recent records showed that 
in July 1989, he was treated for gastroesophageal reflex 
disease and complained of symptoms of dysphagia to solids and 
fluids in 1989; that he was found to have a mid-esophageal 
squamous cell carcinoma, with an October 1989 resection of 
the tumor and esophagectomy, followed by chemotherapy; that 
on his last annual follow-up with esophagastroduodenoscopy, 
he was found to be stable, status post resection of the 
esophagus with gastric pull-up and pyloroplasty, but was 
otherwise normal; and that in September 2001, he was admitted 
with an upper gastrointestinal bleed and given transfusions.  

The diagnosis was squamous cell carcinoma of the esophagus, 
resected in 1989, also treated with chemotherapy, currently 
stable with annual follow-up studies; and hiatal hernia with 
gastroesophageal reflux disease and chronic gastritis.  The 
examiner stated that the veteran's squamous cell carcinoma of 
the esophagus had not been found to be associated with AO 
herbicide exposure; that previous independent scientific 
studies of cancers related to AO herbicide exposure had shown 
that it was unlikely that this particular cancer is related 
to AO herbicide exposure; and that the current literature and 
information showed that this cancer had a direct relationship 
with alcohol and smoking exposure.  



The Board finds that the above-cited reports of VA esophagus 
and hiatal hernia examination are new in the limited sense 
that they have not been previously reviewed by the RO or the 
Board, both of those decisions cite the absence of any 
evidence of squamous cell carcinoma of the esophagus during 
active service or at any time prior to October 1989, and 
neither report expresses an opinion that squamous cell 
carcinoma of the esophagus is related to the veteran's 
esophageal reflux disease, service-connected chronic 
gastritis, or to any other service-connected disability.  
Those reports are merely cumulative of previous reports 
showing that squamous cell carcinoma of the esophagus was not 
demonstrated or diagnosed shown during active service, and 
was not manifest during the initial postservice year, or at 
any time prior to October 1989.  Thus, the Board finds that 
such evidence does not serve to reopen the claim for service 
connection for squamous cell carcinoma of the esophagus on a 
direct, presumptive, or secondary basis, and that the last 
final rating decision of March 1998 denying those claims 
remains final.  In addition, that evidence does not establish 
or tend to establish that the claimant's squamous cell 
carcinoma of the esophagus is residual to AO herbicide 
exposure.  

With respect to the issue of whether new and material 
evidence has been submitted to reopen the claim for service 
connection for transitional cell carcinoma of the bladder on 
a direct or presumptive basis, the record shows that the 
evidence added to the record since the last final rating 
decision of March 1998 denying direct or preesumptive service 
connection for transitional cell carcinoma of the bladder 
includes a report of VA genitourinary examination, conducted 
in December 2001.  The Board concedes that such examination 
report is new in the limited sense that it has not been 
previously reviewed by the RO or the Board, but that report 
finds that the examiner's review of the veteran's claims 
folders, service medical records, and postservice medical 
records showed no evidence of specific urological complaints 
or treatment while in military service, or evidence of 
transitional cell carcinoma of the urinary bladder during the 
initial postservice year, and fails to limk or relate the 
veteran's carcinoma of the urinary bladder to a service-
connected disease or injury.  The examiner further noted that 
the service medical records and postservice records revealed 
a chronic use of alcoholic beverages, mainly beer on a daily 
basis; that the veteran smoked for more than 20 years and 
quit 14 years previous to the examination; and that he was 
found to have transitional cell tumors of the urinary bladder 
in April 1988, which were resected, with recurrence and 
another resection in 1989, and that evidence in August 1997 
indicated another recurrence.  A cystoscopic examination in 
October 2001 was noted to show a bladder outlet obstruction 
due to enlargement of the prostate, while a biopsy in August 
2001 revealed prostate cancer [for which service connection 
is now in effect].  

The diagnoses were transitional cell carcinoma of the 
bladder, recurrent, and currently stable, with no apparent 
recurrence on recent studies.  The examiner stated that 
transitional cell carcinoma of the bladder is primarily 
related to cigarette smoking, and that on review of the most 
recent information available, there was no indication that AO 
herbicide caused transitional cell carcinoma of the bladder; 
that there was no finding of any sufficient evidence that 
transitional cell carcinoma of the bladder is associated with 
exposure to AO or other herbicides used in Vietnam; that, if 
fact, bladder cancer was placed in the limited category with 
no association with herbicide exposure and was the least 
likely of cancers to be associated with herbicide exposure; 
and that on the last update in 1998, inadequate or 
insufficient evidence was found to determine whether such an 
association exists, and no condition in that category had 
been recognized for service-connection.  He further stated 
that the most likely cause of transitional cell carcinoma of 
the urinary bladder is cigarette smoking, which was found in 
50 percent of the cases.  

The additional evidence submitted is not both new and 
material to the issue of whether the claimant's transitional 
cell carcinoma of the urinary bladder was present during 
active service, at the time of service separation, or was 
manifest within the initial postservice year, or is secondary 
to a service-connected disease or 




injury, and thus does not serve to reopen the claim for 
direct, presumptive or secondary service connection for 
transitional cell carcinoma of the urinary bladder.  In 
addition, that evidence does not establish or tend to 
establish that the claimant's transitional cell carcinoma of 
the urinary bladder is residual to AO herbicide exposure, but 
militates against such a conclusion.  

Based upon the foregoing, and for the reasons and bases 
stated, the new and material evidence has not been submitted 
to reopen the claims for service connection for squamous cell 
carcinoma of the esophagus and transitional cell carcinoma of 
the urinary bladder on a direct, presumptive or secondary 
basis, and that the last final rating decision of March 1998 
denying those claims remains final.  In addition, service 
connection for squamous cell carcinoma of the esophagus and 
for transitional cell carcinoma of the urinary bladder as 
residual to AO herbicide exposure is not warranted, and that 
claim is denied.

In reaching its decisions, the Board has considered the 
doctrine of reasonable doubt, however, as the evidence is not 
in equipoise, or evenly balanced, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Service connection for chronic peripheral neuropathy as 
residual of AO exposure is granted; to the extent indicated, 
the appeal is allowed.  

New and material evidence not having been submitted, the 
appeal of the request to reopen the claim for service 
connection for squamous cell carcinoma of the esophagus on a 
direct, presumptive or secondary basis is denied.  

New and material evidence not having been submitted, the 
appeal of the request to reopen the claim for service 
connection for transitional cell carcinoma of the urinary 
bladder on a direct, presumptive or secondary basis is 
denied.

The appeal of the claim for service connection for squamous 
cell carcinoma of the esophagus as a residual of AO exposure 
is denied.

The appeal of the claim for service connection for 
transitional cell carcinoma of the urinary bladder as a 
residual of AO exposure is denied.




		
	G. H. Shufelt
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

